

THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE


IN RE:
§
Chapter 11
 
§
 
GLOBAL CAPACITY HOLDCO, LLC,
§
Case No. 10-12302 (PJW)
et al.1
§
(Jointly Administered)
 
§
 
Debtors.
§
 



JOINT DISCLOSURE STATEMENT FOR JOINT CHAPTER 11 PLAN OF
REORGANIZATION FOR GLOBAL CAPACITY HOLDCO, LLC. AND ITS FILED
AFFILIATES DATED AS OF AUGUST 11, 2010


THIS DISCLOSURE STATEMENT IS NOT A SOLICITATION OF ACCEPTANCE OR REJECTION OF
THE PLAN.  ACCEPTANCES OR REJECTIONS MAY NOT BE SOLICITED UNTIL THIS DISCLOSURE
STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY COURT.
 
Dated: August 11, 2010
 
HELLER DRAPER HAYDEN PATRICK
WOMBLE CARLYLE SANDRIDGE &
& HORN LLC
RICE, PLLC
Douglas S. Draper, Esq.
Francis A. Monaco, Jr., Esq.
William H. Patrick, III, Esq.
Mark L. Desgrosseilliers, Esq.
650 Poydras Street – Suite 2500
222 Delaware Avenue, Suite 1501
New Orleans, LA  70130
Wilmington, DE 19801
Telephone:  504-299-3300
Telephone: (302) 252-4320
Facsimile:  504-299-3399
Facsimile: (302) 252-4330
ddraper@hellerdraper.com
fmonaco@wcsr.com
wpatrick@hellerdraper.com
mdesgrosseilliers@wcsr.com
Counsel for Debtors and
Local Counsel for Debtors and
Debtors In Possession
Debtors In Possession

 

--------------------------------------------------------------------------------

1           The Debtors in these cases, along with their case numbers,
addresses, and the last four digits of each Debtor’s federal tax identification
number, are: Global Capacity Holdco, LLC, 200 S. Wacker Drive, Suite 1650,
Chicago, IL  60606 (10-12302) (8858); Global Capacity Group, Inc., 730 North
Post Oak Road, Houston, TX  77024 (10-12303) (0073); 20/20 Technologies, Inc.,
200 South Wacker, Suite 1650, Chicago, IL 60606 (10-12304) (5612); Centrepath,
Inc., 275 Winter Street, Waltham, MA  02451 (10-12305 (9034); Capital Growth
Systems, Inc., 200 South Wacker Drive, Suite 1650, Chicago, IL 60606 (10-12306)
(3505); Global Capacity Direct, LLC (f/k/a Vanco Direct USA, LLC), 200 South
Wacker Drive, Suite 1650, Chicago, IL 60606 (10-12307 (1970); FNS 2007, Inc.
(fka Frontrunner Network Systems, Corp.), 200 South Wacker Drive, Suite 1650,
Chicago, IL 60606 (10-12308) (7892); Nexvu Technologies, LLC, 200 South Wacker
Drive, Suite 1650, Chicago, IL 60606 (10-12309) (4626); Capital Growth
Acquisition, Inc., 200 South Wacker Drive, Suite 1650, Chicago, IL 60606
(10-12311) (4116); and 20/20 Technologies I, LLC, 200 South Wacker Drive, Suite
1650, Chicago, IL 60606 (10-12310) (5514).

 

--------------------------------------------------------------------------------

 

I.           INTRODUCTION


Global Capacity Holdco, LLC, Global Capacity Group, Inc., 20/20 Technologies,
Inc., Centrepath, Inc., Capital Growth Systems, Inc., Global Capacity Direct,
LLC (f/k/a Vanco Direct USA, LLC), FNS 2007, Inc. (fka Frontrunner Network
Systems, Corp.), Nexvu Technologies, LLC, Capital Growth Acquisition, Inc., and
20/20 Technologies I, LLC (each a “Debtor” and collectively, the “Debtors”),
Debtors and Debtors in possession in these bankruptcy cases, have filed a Joint
Chapter 11 Plan of Reorganization for Global Capacity Holdco, LLC. and its Filed
Affiliates dated August 11, 2010 [P-___] (together with any modification,
amendment or supplement, the “Plan”) with respect to each of their Bankruptcy
Cases. The Debtors submit this Joint Disclosure Statement for Joint Chapter 11
Plan of Reorganization for Global Capacity Holdco, LLC. and its Filed Affiliates
dated August 11, 2010 (the “Disclosure Statement”) pursuant to Section 1125 of
title 11 of the United States Code (the “Bankruptcy Code”) and Rule 3016(b) of
the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and describes
the terms and provisions of the Debtors’ Plan, filed with the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) on August
11, 2010.  A copy of the Plan is attached hereto as Exhibit “A.” The Disclosure
Statement is submitted in connection with (i) the solicitation of acceptances or
rejections of the Plan filed by the Debtors with the Bankruptcy Court, and (ii)
the hearing to consider approval of the Plan (the “Confirmation Hearing”)
scheduled for the date set forth in the accompanying notice.
 
This Disclosure Statement sets forth certain information regarding the Debtors’
prepetition history as well as significant events that have occurred during the
Chapter 11 Cases.  This Disclosure Statement also describes the terms and
provisions of the Plan, certain effects of confirmation of the Plan, certain
risk factors associated with the Plan and the manner in which distributions will
be made under the Plan, as well as the Plan confirmation process.

 
2

--------------------------------------------------------------------------------

 

For a summary of the Plan, please see Section 2 hereof.  For a discussion of
certain factors to be considered prior to voting, please see Section 9(C)
hereof.
 
The statements contained in this Disclosure Statement are generally made as of
the date hereof, unless another time is specified, and delivery of this
Disclosure Statement will not create an implication that there has been no
change in the information set forth herein since the date of this Disclosure
Statement or the date of the materials relied upon in preparation of this
Disclosure Statement.
 
This Disclosure Statement is not necessarily in accordance with Federal or State
securities laws or similar laws and may not be relied upon for any purpose other
than to determine how to vote on the Plan, and nothing contained herein will
constitute an admission of any fact or liability by any party, or be admissible
in any proceeding involving the Debtors or any other party, or be deemed
conclusive advice on the tax or other legal effects of the Plan on holders of
Claims and Interests (collectively, the “Claimants”).
 
The description of the Plan contained in this Disclosure Statement is intended
as a summary only and is qualified in its entirety by reference to the Plan
itself.  All Claimants who are entitled to vote are encouraged to read and
carefully consider this entire Disclosure Statement, including the Plan, prior
to submitting a ballot pursuant to any solicitation of votes with respect to the
Plan.  If any inconsistency exists between the Plan and this Disclosure
Statement, the terms of the Plan are controlling.

 
3

--------------------------------------------------------------------------------

 

This Disclosure Statement contains summaries of certain provisions of the Plan,
certain statutory provisions, certain documents related to the Plan, certain
events in the Debtors’ Chapter 11 Cases and certain financial information.
Although the Debtors believe that these summaries are fair and accurate, the
summaries are qualified in their entirety to the extent that they do not set
forth the entire text of such documents or statutory provisions.  In the event
of any inconsistency or discrepancy between a description contained in this
Disclosure Statement, including other documents or financial information
incorporated into the Disclosure Statement by reference, and the terms and
provisions of the Plan, the terms of the Plan will govern for all purposes.  In
the event of any inconsistency between the Disclosure Statement and any
documents or financial information incorporated into the Disclosure Statement,
such other documents or other financial information, as the case may be, will
govern for all purposes.  Capitalized terms used but not otherwise defined in
this Disclosure Statement shall have the meanings ascribed to such terms in the
Plan.
 
No one is authorized to give any information with respect to the Plan other than
that which is contained in this Disclosure Statement.  No representations
concerning the Debtors or the value of their property have been authorized by
the Debtors other than as set forth in this Disclosure Statement and the
documents attached to this Disclosure Statement.  Any information,
representations or inducements made to obtain an acceptance of the Plan or that
are inconsistent with the information contained in this Disclosure Statement,
the documents attached to this Disclosure Statement, the Plan or the Plan
Supplement, should not be relied upon by any holder of a Claim or Interest.
 
With respect to any contested matters, adversary proceedings and other pending,
threatened or potential litigation or other actions, this Disclosure Statement
does not constitute, and may not be construed as, an admission of fact,
liability, stipulation or waiver, but rather as a statement made in the context
of settlement negotiations pursuant to Rule 408 of the Federal Rules of
Evidence.

 
4

--------------------------------------------------------------------------------

 

To the fullest extent permitted by law, the securities described in this
Disclosure Statement will be issued without registration under the Securities
Act of 1933, as amended (the “Securities Act”), or any similar federal, state,
or local law, pursuant to either section 1145 of the Bankruptcy Code or the
Private Placement Exemption under Section 4(2) of the Securities Act or
Regulation D promulgated thereunder, as more fully set forth herein.  There is
currently no public market for the securities described in this Disclosure
Statement nor do the Debtors anticipate that there will be such a public
market.  Such securities will not be listed on any securities exchange.  Any
holders of Claims or Interests receiving securities under the Plan should
consult their own legal counsel concerning the securities laws and the laws
governing the ownership and transferability of any such securities.
 
This Disclosure Statement has not been approved or disapproved by the Securities
and Exchange Commission or any state securities commission, nor has the
Securities and Exchange Commission or any state securities commission passed
upon the accuracy or adequacy of the statements contained in this Disclosure
Statement or upon the merits of the Plan.
 
Although the Debtors believe that the Plan complies with all applicable
provisions of the Bankruptcy Code, the Debtors cannot assure such compliance or
that the Bankruptcy Court will confirm the Plan.
 
Although the Debtors have used their best efforts to ensure the accuracy of the
financial information provided in this Disclosure Statement, the financial
information contained in or incorporated by reference into this Disclosure
Statement has not been audited, except as specifically indicated otherwise.

 
5

--------------------------------------------------------------------------------

 

Consolidated projected operating and financial results (the “Financial
Projections”) provided in this Disclosure Statement have been prepared by or on
behalf of the Debtors.  The Financial Projections, while presented with
numerical specificity, are necessarily based on a variety of estimates and
assumptions which, though considered reasonable by the Debtors, may not be
realized, and are inherently subject to significant business, economic,
competitive, industry, regulatory, market and financial uncertainties and
contingencies, many of which are beyond the Debtors’ control.  The Debtors
caution that no representations can be made as to the accuracy of the Financial
Projections or the likelihood that the projected results will be achieved.  Some
assumptions inevitably will not materialize.  Future events and projections may
be different from those assumed or, alternatively, may have been unanticipated,
and, thus, the occurrence of these events may affect financial results in a
materially adverse or materially beneficial manner.  Therefore, the Financial
Projections may not be relied upon as a guaranty or other assurance of the
actual results that will occur.
 
A. 
PURPOSE OF DISCLOSURE STATEMENT

 
The Debtors have prepared this Disclosure Statement in connection with its
solicitation of acceptances of the Plan.  The purpose of this Disclosure
Statement is to provide Claimants with sufficient information to make an
informed decision as to whether to accept or reject the Plan.  Each Claimant
entitled to vote to accept or reject the Plan should read this Disclosure
Statement and the Plan in their entirety before voting on the Plan.  The Plan is
a legally binding arrangement.  No summary of the Plan should be relied upon in
determining whether to accept or reject the Plan.
 
All exhibits to the Plan will be filed as part of the Plan Supplement prior to
the deadline for filing objections to confirmation of the Plan, or in accordance
with such other deadlines as may be established in the Disclosure Statement
Order or another Final Order of the Bankruptcy Court.
 
On ___________, 2010, after notice and a hearing, the Bankruptcy Court approved
this Disclosure Statement as containing information of a kind and in sufficient
detail adequate to enable the Claimants to make informed judgments as to whether
to accept or reject the Plan.  APPROVAL OF THIS DISCLOSURE STATEMENT DOES NOT,
HOWEVER, CONSTITUTE A DETERMINATION BY THE BANKRUPTCY COURT AS TO THE FAIRNESS
OR THE MERITS OF THE PLAN.

 
6

--------------------------------------------------------------------------------

 

Not every Claimant is entitled to vote on the Plan.  As prescribed by the
Bankruptcy Code and the Bankruptcy Rules, Claims asserted against, and Interests
in, the Debtors are placed into Classes.  The Plan designates ten (10) separate
Classes of Claims and Interests.  The classification and the treatment of each
Class is discussed in detail below.  Under the Bankruptcy Code, only Classes of
Claims or Interests that are impaired and will be receiving or retaining
property under the Plan are entitled to vote to accept or reject the
Plan.  Accordingly, the Debtors are seeking acceptance of the Plan by holders of
Claims in Classes 1, 2, 3, 4, 5, and 7 the Claims of which are impaired and will
be receiving distributions under the Plan.  Holders of Claims in Class 6 are
unimpaired.  Accordingly, holders of Claims in this Class are deemed to accept
the Plan and, therefore, are not entitled to vote to accept or reject the
Plan.  Holders of Claims or Interests in Classes 8, 9 and 10 will neither be
receiving distributions nor receiving or retaining any interest in the Debtors,
the Liquidating Debtors, the Reorganized Debtors, the Estates, the Assets or
other property or interests in property thereof on account of such
Interests.  Accordingly, holders of Interests in this Class are deemed to reject
the Plan and, therefore, not entitled to vote to accept or reject the Plan.
 
The holder of any Claim that, as of the Voting Record Date (as defined in the
Disclosure Statement Order), (a) has been disallowed, (b) is the subject of a
pending objection, or (c) was listed on the Schedules as unliquidated in amount,
contingent or disputed (if no contrary proof of claim with respect to such Claim
has been timely filed) or a proof of claim with respect to which was filed on or
before the Bar Date, and such proof of claim asserts such Claim as unliquidated
in amount, contingent or disputed, will not be entitled to vote on the Plan,
unless, on or prior to the Voting Record Date, the Bankruptcy Court enters a
Final Order directing otherwise; provided, however, that if only a portion of
such Claim has been disallowed, objected to or listed or asserted (as
applicable) as unliquidated, contingent or disputed, such holder will be
entitled to vote the remainder of such Claim in an amount determined pursuant to
the Plan.  Unless otherwise provided in this Disclosure Statement, if you are
not entitled to vote solely because your Claim is the subject of a pending
objection, you may apply to the Bankruptcy Court for an order allowing your
Claim for voting purposes only, in accordance with the Disclosure Statement
Order.

 
7

--------------------------------------------------------------------------------

 

To be counted, holders of impaired Claims entitled to vote will cast their vote
to accept or reject the Plan in accordance with the instructions on the ballot
(the “Ballot”) provided as part of the Solicitation Package (as defined
below).  Such Ballots should be cast in accordance with the solicitation
procedures established pursuant to the Disclosure Statement Order.  Any Ballot
received after the Voting Deadline Date (as defined in the Disclosure Statement
Order) will be counted in the sole discretion of the Debtors.
 
Pursuant to section 1128 of the Bankruptcy Code, the Confirmation Hearing will
be held on ___________, 2010, at _______ [a.m.] [p.m.] (Eastern Time), before
the Honorable Peter J. Walsh, United States Bankruptcy Court, 824 Market Street,
6th Floor, Courtroom #2, Wilmington, Delaware 19801.  The Bankruptcy Court has
directed that objections, if any, to confirmation of the Plan be served and
filed on or before ___________, 2010, at _______ [a.m.] [p.m.] (Eastern Time),
in the manner described in this Disclosure Statement under Section XI(B).  The
Confirmation Hearing may be adjourned from time to time by the Bankruptcy Court
without further notice except for an announcement of the adjourned date made at
the Confirmation Hearing or at any subsequent adjourned date of the Confirmation
Hearing.
 
At the Confirmation Hearing, the Bankruptcy Court will, among other things:

 
8

--------------------------------------------------------------------------------

 

 
•
determine whether sufficient majorities in number and amount from each Class
entitled to vote have delivered properly executed votes to approve the Plan;



 
•
hear and determine objections, if any, to the Plan and to confirmation of the
Plan that have not been previously disposed of;




 
• 
determine whether the Plan meets the confirmation requirements of theBankruptcy
Code; and




 
• 
determine whether to confirm the Plan.



THE DEBTORS BELIEVE THAT THE PLAN PROVIDES THE BEST POSSIBLE RECOVERIES TO
CLAIMANTS AND THAT ACCEPTANCE OF THE PLAN IS IN THE BEST INTERESTS OF EVERY
CLASS OF CLAIMANTS.  ACCORDINGLY, THE DEBTORS RECOMMEND THAT YOU VOTE TO ACCEPT
THE PLAN.
 
B 
OVERVIEW OF CHAPTER 11

 
Chapter 11 is the principal business restructuring chapter of the Bankruptcy
Code. Under chapter 11, a debtor is authorized to restructure its business for
the benefit of itself, its creditors and its equity interest holders. In
addition to permitting the rehabilitation of a debtor, another goal of chapter
11 is to promote equality of treatment for similarly situated creditors and
similarly situated equity interest holders with respect to the distribution of a
debtor's assets.
 
The commencement of a chapter 11 case creates an estate that is comprised of all
of the legal and equitable interests of the debtor as of the bankruptcy filing
date.  The Bankruptcy Code provides that the debtor may continue to operate its
business and remain in possession of its property as a "debtor in possession."
 
The consummation of a chapter 11 plan is the principal objective of a chapter 11
restructuring case. A chapter 11 plan sets forth the means for satisfying claims
against and interests in a debtor. Confirmation of a chapter 11 plan by the
bankruptcy court makes that plan binding upon the debtor, any issuer of
securities under the plan, any Person acquiring property under the plan and any
creditor or equity interest holder of a debtor. Subject to certain limited
exceptions, the order approving confirmation of a plan provides releases to a
debtor and any debt that arose prior to the date of confirmation of the plan is
satisfied in accordance with the terms of that particular plan.

 
9

--------------------------------------------------------------------------------

 

In general, a chapter 11 plan (a) divides claims and equity interests into
separate classes, (b) specifies the property, if any, that each class is to
receive under the plan, and (c) contains other provisions necessary to the
restructuring of the debtor and that are required or permitted by the Bankruptcy
Code.
 
Pursuant to section 1125 of the Bankruptcy Code, acceptance or rejection of a
plan may not be solicited after the commencement of a chapter 11 case until such
time as the court has approved the disclosure statement as containing adequate
information. Pursuant to section 1125(a) of the Bankruptcy Code, "adequate
information" is information of a kind, and in sufficient detail, to enable a
hypothetical reasonable investor to make an informed judgment regarding the
chapter 11 plan. To satisfy applicable disclosure requirements, the Debtors
submit this Disclosure Statement to holders of Claims that are impaired and not
deemed to have rejected the Plan and Interests that are impaired and not deemed
to have accepted or rejected the Plan.
 
C. 
THE PURPOSE AND EFFECT OF THE PLAN

 
After careful review of the Debtors’ current business operations and various
liquidation and recovery scenarios, the Debtors have concluded that the recovery
for holders of Allowed Claims and Interests will be maximized by the Debtors’
sale of the Assets as a going concern pursuant to the restructuring described in
the Plan.  The Debtors believe that the Debtors’ businesses and assets have
significant value that would not be realized in a liquidation scenario, either
in whole or in substantial part.

 
10

--------------------------------------------------------------------------------

 

The Debtors believe that the Plan provides the best recoveries possible for
holders of Allowed Claims and Interests and strongly recommend that, if such
holders are entitled to vote, they vote to accept the Plan.  As discussed in
further detail in this Disclosure Statement, the Debtors believe that any
alternative to confirmation, such as liquidation or attempts by another entity
to file an alternative plan of reorganization, could result in significant
delays, litigation, and additional costs.
 
Several documents that will be included in the Plan Supplement are described in
this Disclosure Statement, but these summaries are not a substitute for a
complete understanding of such documents and should not be relied upon.  Please
review the full text of all such documents in the Plan Supplement.
 
D.
MANAGEMENT OF THE DEBTORS, LIQUIDATING DEBTORS AND THE REORGANIZED DEBTORS

 
The current officers and manager of the Debtors are Patrick Shutt, George King,
Jack Lodge, Dan Kardatzke, Nigel Meacham, and Jonathan Wynne Evans. From and
after the Effective Date, (i) each of the Liquidating Debtors shall be managed
and administered by and through the Plan Administrator, who shall be appointed
the sole manager of each of the Liquidating Debtors and shall have full
authority to administer the provisions of the Plan; and (ii) to the extent a
Reorganization Election has been made by the Purchaser, the reorganized Debtors
shall be managed and administered by and through a new Board of Directors and
new officers.  To the extent required by Section 1129(a)(5) of the Bankruptcy
Code, the identity and affiliations of any individual proposed to serve, after
confirmation of the Plan, as a director, officer, voting trustee or successor to
the Debtors, as well as the identity of any insider that will be employed or
retained by the Reorganized Debtors and the nature of any compensation for such
insider, will be disclosed prior to the Confirmation Hearing.  

 
11

--------------------------------------------------------------------------------

 

II.           SUMMARY OF CLASSIFICATION AND TREATMENT
OF CLAIMS AND INTERESTS
 
The following is a summary of the Plan, which is intended to provide parties in
interest with a concise description of the Plan.  THIS SUMMARY IS NOT A COMPLETE
DESCRIPTION OF THE PLAN AND DOES NOT SUBSTITUTE FOR THE PLAN AND THE DISCLOSURE
STATEMENT, BOTH OF WHICH SHOULD BE READ CAREFULLY IN THEIR ENTIRETY.  This
summary is provided for convenience only, and in the event of any discrepancy
between this summary overview and the terms of the Plan, the Plan controls.
 
A. 
NARRATIVE SUMMARY OF THE
PLAN                                                                                                

 
Prior to filing these Chapter 11 Cases, the Debtors, with the assistance of its
financial advisor and in consultation with certain of the prepetition lenders,
pursued a range of options to address the Debtors' concerns about their ability
to service their debt going forward, including new financing, refinancing and
the sale of certain or all of the Debtors' assets or business. After exploring
the strategic alternatives available to them, the Debtors have determined that
the best way at this time to maximize the value of their assets for the benefit
of their creditors, is to seek a sale of their Assets pursuant to Section 363 of
the Bankruptcy Code as part of the Plan.
 
Certain Pre-Petition Debenture Lenders and the Tranche B Lenders have agreed to
act as the stalking horse bidder for the Acquired Assets, and their bid for the
Acquired Assets, as fully set forth in the APA, will serve as the opening bid
for such Assets subject to a competitive bidding process that is consistent with
both the timing of these Chapter 11 Cases, as set forth in the Plan Support
Agreement (discussed below) and the Debtors' fiduciary duties, to maximize value
for their estates, stakeholders and parties in interest.  The APA provides for a
Credit Bid of a portion of the Pre-Petition Debenture Lenders’ Secured Claims by
the respective Pre-Petition Debenture Agent (as provided in the applicable
Pre-Petition Debenture Agreements) and of the Tranche B Loan by the Tranche B
Agent, the assumption of certain of the Debtors’ liabilities and other Plan
funding as more fully described in the Plan and APA.

 
12

--------------------------------------------------------------------------------

 

The Pre-Petition Debenture Holders, through their respective Pre-Petition
Debenture Agent, and the Tranche B Lenders have agreed to accept equity in Newco
in exchange for the consideration being offered for the Acquired Assets, and
have further agreed to gift a portion of the Plan Consideration that would
otherwise be distributed to the respective Pre-Petition Debenture Agent on
behalf of the holders of Allowed Pre-Petition Debenture Claims to the holders of
Allowed Unsecured Claims and, under certain circumstances, to the holders of
Allowed Debtors’ Parent Interests.  The holders of Pre-Petition Debenture Claims
have further agreed among themselves to a distribution on account of their
respective Deficiency Claims pursuant to various formulas set forth in the Plan.
 
The Plan contemplates that the proposed Sale will result in either (i) the
transfer of the Assets to Purchaser pursuant to a sale under section 363 of the
Bankruptcy Code; or, (ii) if a Reorganization Election is made, the issuance by
the Debtors to Purchaser of 100% of the equity interest of the Reorganized
Debtors in consideration of the Sale Proceeds.  Either scenario will provide for
substantially similar treatment to holders of Claims and Interests as outlined
above, unless otherwise agreed to or as determined by the Bankruptcy Court.

 
13

--------------------------------------------------------------------------------

 

At the direction of Purchaser, to implement the Plan, the applicable Debtors or
Reorganized Debtors, as the case may be, may enter into such transactions and
may take such actions as may be necessary or appropriate to effect a corporate
restructuring of their respective businesses, to otherwise simplify the overall
corporate structure of the Debtors or Reorganized Debtors, as the case may be,
or to reincorporate certain of the Debtors under the laws of jurisdictions other
than the laws of which the applicable Debtors are presently incorporated. Such
restructuring may include a debt-for-equity exchange, one or more mergers,
consolidations, restructurings, dispositions, liquidations, dissolutions or
reincorporations, as may be determined by the Purchaser to be necessary or
appropriate. The actions to effect such restructuring may include, at the
Purchaser’s option (i) the execution and delivery of appropriate agreements or
other documents of merger, consolidation, restructuring, disposition,
liquidation or dissolution containing terms that are consistent with the terms
of the Plan and that satisfy the applicable requirements of applicable state law
and such other terms to which the applicable entities may agree, (ii) the
execution and delivery of appropriate instruments of transfer, assignment,
assumption or delegation of any asset, property, right, liability, duty or
obligation on terms consistent with the terms of the Plan and having such other
terms to which the applicable entities may agree, (iii) the filing of
appropriate certificates or articles of merger, consolidation or dissolution
pursuant to applicable state law, and (iv) all other actions that the applicable
entities determine to be necessary or appropriate, including making filings or
recordings that may be required by applicable state law in connection with such
transactions.
 
To accommodate the Plan structure determined by Purchaser, the Plan may be
modified at any time prior to the Effective Date.  In such event, and provided
that the Plan Consideration and the Plan Distribution is not adversely affected
by such modifications, this Disclosure Statement will not be amended and, in
accordance with the Disclosure Statement Order, no re-solicitation of votes on
the Plan will be required.
 
The operation of the Debtors’ business is subject to various licensing and other
requirements that require regulatory and other third-party approvals.  To allow
for the occurrence of the Effective Date by November 25, 2010, in accordance
with the Plan Support Agreement, and prior to Purchaser obtaining all such
approvals, the Pre-Petition Debenture Holders and Tranche B Lenders, in their
capacity as Purchaser, have agreed to a closing of the Sale prior to obtaining
such approvals and for operation of the Non-Transferred Assets by the Plan
Administrator in accordance with the terms of the APA and the Management
Agreement.

 
14

--------------------------------------------------------------------------------

 

B. 
SUMMARY TREATMENT OF CLAIMANTS UNDER THE PLAN

 
The Plan classifies and provides for the treatment of Claims and Interests as
summarized in the table below.  If the Plan is not confirmed, the Debtors may
attempt to formulate a different plan of reorganization.  However, if the Plan
is not confirmed, the Chapter 11 Cases may be converted to cases under chapter 7
of the Bankruptcy Code, in which case a trustee would be elected or appointed to
liquidate the Debtors’ assets.  The following chart summarizes the treatment of
the Claims and Interests and anticipated distributions under the Plan.
  
CLASS
 
TREATMENT
 
ESTIMATED
AMOUNT OF
CLAIMS
 
ESTIMATED
PERCENTAGE
RECOVERY
UNDER PLAN
Unclassified.
Allowed
 
Administrative
Expense Claims.
  
Unimpaired.  Not entitled to vote.
  
A. Time for Filing Administrative Expense Claims.
  
The holder of an Administrative Expense Claim (including, for the avoidance of
doubt, any claim for substantial contribution under section 503(b)(3) or (4) of
the Bankruptcy Code), other than the holder of:
  
a.          a Fee Claim;
 
b.          an Administrative Expense Claim that has been Allowed on or before
the Effective Date;
  
c.          an Administrative Expense Claim on account of fees and expenses on
or after the Petition Date by ordinary course professionals retained by the
Debtors pursuant to an order of the Bankruptcy Court; and
   
d.          an Administrative Expense Claim arising, in the ordinary course of
business, out of the employment by one or more Debtors of an individual from and
after the Petition Date, but only to the extent that such Administrative Expense
Claim is solely for outstanding wages, commissions, accrued benefits, or
reimbursement of business expenses.
  
To Be Determined
  
100%


 
15

--------------------------------------------------------------------------------

 

 

 
  
must file with the Bankruptcy Court and serve on the Debtors, a request for
payment of such Administrative Expense Claim (1) on or before the Confirmation
Objection Deadline for any such Administrative Expense Claims claimed for the
period  from the Petition Date through the Confirmation Objection Deadline, and
(2) within thirty (30) days after the Effective Date for any such Administrative
Expense Claims claimed for the period  from the Confirmation Objection Deadline
through the Effective Date. Such request of Administrative Expense Claim must
include at a minimum: (i) the name of the applicable Debtor that is purported to
be liable for the Administrative Expense Claim and if the Administrative Expense
Claim is asserted against more than one Debtor, the exact amount asserted to be
owed by each such Debtor; (ii) the name of the holder of the Administrative
Expense Claim; (iii) the amount of the Administrative Expense Claim; (iv) the
basis of the Administrative Expense Claim; and (v) supporting documentation for
the Administrative Expense Claim.
 
FAILURE TO FILE AND SERVE SUCH REQUEST FOR PAYMENT OF ADMINISTRATIVE EXPENSE
CLAIM TIMELY AND PROPERLY SHALL RESULT IN THE ADMINISTRATIVE EXPENSE CLAIM BEING
FOREVER BARRED AND DISCHARGED.
 
B.  Treatment of Administrative Expense Claims.
 
Each Allowed Administrative Expense Claim shall be paid (i) in full, in Cash, by
the Liquidating Debtors on the later of (x) the Effective Date or (y) the date
such Claim becomes Allowed, or due and payable in the ordinary course of
business, or (ii) on such other terms and conditions as may be agreed to between
the holder of such Administrative Expense Claim, the Liquidating Debtors and the
Purchaser.
  
 
  
 


 
16

--------------------------------------------------------------------------------

 

 
Unclassified.
Allowed Tranche
A DIP Facility
Claims.
 
 
Unimpaired.  Not entitled to vote.
 
The holder of the Tranche A DIP Facility Claim shall be paid by the Liquidating
Debtors in full in Cash on the Effective Date of the Plan, or as soon thereafter
as is reasonably practicable, for all obligations arising out of or in
connection with the Tranche A Loan (whether set forth in the DIP Facility, the
Interim DIP Financing Order or the Final DIP Financing Order) unless otherwise
agreed to in writing by the holder of the Tranche A DIP Facility Claim.
 
$3,000,000 plus accrued interest
 
100%
             
Unclassified.
Allowed Tranche
B DIP Facility
Claims.
 
 
Unimpaired.  Not entitled to vote.
 
In the event that Newco is the Purchaser, each holder of a Tranche B DIP
Facility Claim shall receive, in full and final satisfaction of such Allowed
Tranche B DIP Facility Claim, its Pro Rata Share (based on its interest in the
Tranche B Loan) of Series C Preferred Stock.  In the event Newco is not the
Purchaser, each holder of a Tranche B DIP Facility Claim shall be paid by the
Liquidating Debtors in full in cash on the Effective Date of the Plan (unless
paid earlier pursuant to a Final Order approving the relief requested in the Bid
Procedures Motion), or as soon thereafter as is reasonably practicable, all
obligations arising out of or in connection with the Tranche B Loan (whether set
forth in the DIP Facility, the Interim DIP Financing Order or the Final DIP
Financing Order).
 
All distributions to be made to the holders of Tranche B DIP Facility Claims
pursuant to this Article 2.2(b) shall be made, at the option of the Tranche B
Agent, to or in accordance with the instructions from the Tranche B Agent for
the benefit of such holders.
 
$7,250,000 plus accrued interest
 
100%
             
Unclassified.
Allowed
 
Fee Claims
  
Unimpaired.  Not entitled to vote.
 
A.    Time for Filing Fee Claims.
 
Any Professional seeking allowance by the Bankruptcy Court of a Fee Claim shall
file its respective final application for allowance of compensation for services
rendered and reimbursement of expenses incurred prior to the Effective Date no
later than forty-five (45) days after the Effective Date. FAILURE TO FILE SUCH
FEE APPLICATION TIMELY SHALL RESULT IN THE FEE CLAIM BEING FOREVER BARRED AND
DISCHARGED.
  
To Be Determined
  
100%


 
17

--------------------------------------------------------------------------------

 

 

 
  
Objections to such Fee Claims, if any, must be filed and served no later than
sixty-five (65) days after the Effective Date or such other date as established
by the Bankruptcy Court.  The Liquidating Debtors may seek an extension of this
deadline for objecting to Fee Claims on ex parte motion.
 
B.  Treatment of Fee Claims.
 
All Professionals seeking allowance by the Bankruptcy Court of a Fee Claim shall
be paid by the Liquidating Debtors in full in cash in such amounts as are
approved by the Bankruptcy Court: (i) upon the later of (x) the Effective Date,
and (y) ten (10) calendar days after the date upon which the order relating to
the allowance of any such Fee Claim is entered, or as soon thereafter as is
reasonably practicable, or (ii) upon such other terms as may be mutually agreed
upon between the holder of such Fee Claim and the Liquidating Debtors. On the
Effective Date, or as soon thereafter as is reasonably practicable, the
Liquidating Debtors shall reserve and hold in a segregated account or shall
place in escrow Cash in an amount equal to the accrued but unpaid estimated Fee
Claims as of the Effective Date, which Cash shall be disbursed solely to the
holders of Allowed Fee Claims with the remainder to be reserved until all
Allowed Fee Claims have been paid in full or all remaining Fee Claims have been
Disallowed by Final Order, at which time any remaining Cash in the segregated
account shall become the sole and exclusive property of the Liquidating Debtors
to be distributed in accordance with the terms of the Plan.
  
 
  
 

 
Unclassified.
Allowed
 
U.S. Trustee Fees
 
Unimpaired.  Not entitled to vote.
 
The Liquidating Debtors shall pay all U.S. Trustee Fees on an ongoing basis on
the date such U.S. Trustee Fees become due, until such time as a final decree is
entered closing the applicable Bankruptcy Case or the applicable Bankruptcy Case
is converted or dismissed, or the Bankruptcy Court orders otherwise.
 
To Be Determined
 
100%

 
 
18

--------------------------------------------------------------------------------

 
 
Unclassified.
Allowed
 
Priority Non-Tax
Claims
 
Unimpaired.  Not entitled to vote.
 
Each Allowed Priority Non-Tax Claim shall be paid the Allowed amount of its
Priority Non-Tax Claim (a) in full, in Cash, by the Liquidating Debtors on the
Effective Date, or as soon thereafter as is reasonably practicable, or (b) upon
such other terms as may be mutually agreed upon between such holder of an
Allowed Priority Non-Tax Claim, the Liquidating Debtors and the Purchaser.
 
To Be Determined
 
100%
             
Unclassified.
Allowed
 
Priority Tax
Claims
 
Unimpaired.  Not entitled to vote.
 
Each Allowed Priority Tax Claim shall be paid the Allowed amount of its Priority
Tax Claim (a) in full, in Cash, by the Liquidating Debtors on the Effective
Date, or as soon thereafter as is reasonably practicable, (b) over a period
ending not later than five (5) years after the Petition Date, or (c) upon such
other terms as may be mutually agreed upon between such holder of an Allowed
Priority Tax Claim, the Liquidating Debtors and the Purchaser.
 
To Be Determined
 
100%
             
Class 1: July
Debenture
Secured Claims
  
Impaired.  Entitled to vote.
 
(a) On the Effective Date or as soon thereafter as is reasonably practicable,
each holder of an Allowed July Debenture Secured Claim shall receive, in full
and final satisfaction of such Allowed July Debenture Secured Claim, its
respective July Debenture Distribution.
 
(b) For all purposes under the Plan, each holder of a July Debenture Secured
Claim shall have an Allowed Deficiency Claim in Class 7 in accordance with
section 506(a) of the Bankruptcy Code equal to (a) in the event that Newco is
the Purchaser of the Assets, the difference between such holder’s Pro Rata
amount of the Credit Bid and the Allowed amount of the holder’s Allowed July
Debenture Secured Claim; and (b) if Newco is not the Purchaser, the difference
between the Cash such holder receives under the Plan pursuant to subsection (i),
above, and the Allowed Amount of the July Debenture Secured Claim.
  
$5,800,000
  
To Be Determined


 
19

--------------------------------------------------------------------------------

 

 

   
All distributions to be made to the holders of July Debenture Secured Claims
pursuant to the Plan shall be made to the July Debenture Agent for the benefit
of such holders.
                     
Class 2: August
Debenture
Secured Claims
 
Impaired.  Entitled to vote.
 
(a) On the Effective Date or as soon thereafter as is reasonably practicable,
each holder of an Allowed August Debenture Secured Claim shall receive, in full
and final satisfaction of such Allowed August Debenture Secured Claim, its
respective August Debenture Distribution.
 
(b) For all purposes under the Plan, each holder of an August Debenture Secured
Claim shall have an Allowed Deficiency Claim in Class 7 in accordance with
section 506(a) of the Bankruptcy Code equal to (a) in the event that Newco is
the Purchaser of the Assets, the difference between such holder’s Pro Rata
amount of the Credit Bid and the Allowed amount of the holder’s Allowed August
Debenture Secured Claim; and (b) if Newco is not the Purchaser, the difference
between the Cash such holder receives under the Plan pursuant to subsection (i),
above, and the Allowed Amount of the August Debenture Secured Claim.
 
All distributions to be made to the holders of August Debenture Secured Claims
pursuant to the Plan will be made to the August Debenture Agent for the benefit
of such holders.
 
$2,400,000
 
To Be Determined
             
Class 3: VPP
Debenture
Secured Claims
 
Impaired.  Entitled to vote.
 
(a) On the Effective Date or as soon thereafter as is reasonably practicable,
each holder of an Allowed VPP Debenture Secured Claim shall receive, in full and
final satisfaction of such Allowed VPP Debenture Secured Claim, its respective
VPP Debenture Distribution.
 
$1,500,00
 
To Be Determined

 
20

--------------------------------------------------------------------------------


 

   
(b) For all purposes under the Plan, each holder of a VPP Debenture Secured
Claim shall have an Allowed Deficiency Claim in Class 7 in accordance with
section 506(a) of the Bankruptcy Code equal to (a) in the event that Newco is
the Purchaser of the Assets, the difference between such holder’s Pro Rata
amount of the Credit Bid and the Allowed amount of the holder’s Allowed VPP
Debenture Secured Claim; and (b) if Newco is not the Purchaser, the difference
between the Cash such holder receives under the Plan pursuant to subsection (i),
above, and the Allowed Amount of the VPP Debenture Secured Claim.
 
All distributions to be made to the holders of VPP Debenture Secured Claims
pursuant to the Plan shall be made to the VPP Debenture Agent for the benefit of
such holders.
                     
Class  4: March
Debenture
Secured Claims
  
Impaired.  Entitled to vote.
 
(a) On the Effective Date or as soon thereafter as is reasonably practicable,
each holder of an Allowed March Debenture Secured Claim shall receive, in full
and final satisfaction of such Allowed March Debenture Secured Claim, its
respective March Debenture Distribution.
  
$18,000,000
  
To Be Determined

  

   
(b) For all purposes under the Plan, each holder of a March Debenture Secured
Claim shall have an Allowed Deficiency Claim in Class 7 in accordance with
section 506(a) of the Bankruptcy Code equal to (a) in the event that Newco is
the Purchaser of the Assets, the difference between such holder’s Pro Rata
amount of the Credit Bid and the Allowed amount of the holder’s Allowed March
Debenture Secured Claim; and (b) if Newco is not the Purchaser, the difference
between the Cash such holder receives under the Plan pursuant to subsection (i),
above, and the Allowed Amount of the March Debenture Secured Claim.
 
All distributions to be made to the holders of March Debenture Secured Claims
pursuant to the Plan shall be made to the March Debenture Agent for the benefit
of such holders.
       


 
21

--------------------------------------------------------------------------------

 

 
Class  5:
November
Debenture
Secured Claims
 
Impaired.  Entitled to vote.
 
(a) On the Effective Date or as soon thereafter as is reasonably practicable,
each holder of an Allowed November Debenture Secured Claim shall receive, in
full and final satisfaction of such Allowed November Debenture Secured Claim,
its respective November Debenture Distribution.
 
(b) For all purposes under the Plan, each holder of a November Debenture Secured
Claim shall have an Allowed Deficiency Claim in Class 7 in accordance with
section 506(a) of the Bankruptcy Code equal to (a) in the event that Newco is
the Purchaser of the Assets, the difference between such holder’s Pro Rata
amount of the Credit Bid and the Allowed amount of the holder’s Allowed November
Debenture Secured Claim; and (b) if Newco is not the Purchaser, the difference
between the Cash such holder receives under the Plan pursuant to subsection (i),
above, and the Allowed Amount of the November Debenture Secured Claim.
 
All distributions to be made to the holders of November Debenture Secured Claims
pursuant to the Plan shall be made to the November Debenture Agent for the
benefit of such holders.
 
$10,300,000
 
To Be Determined
             
Class 6: Mission
Critical Vendor
Claims
 
Unimpaired. Not entitled to vote.
 
Each Mission Critical Vendor Claim will be assumed by and will be entitled to
payment by Purchaser (or, in the event of a Restructuring Election, by the
Reorganized Debtors) in cash in full in accordance with the terms of the APA,
net of any deposits or other payments made by the Debtors during the pendency of
the Chapter 11 Cases.
 
To Be Determined
 
100%
             
Class 7:
Unsecured
Claims.
  
Impaired.  Entitled to vote.
 
(a) In the event that Newco is the Purchaser, on the Effective Date or as soon
thereafter as is reasonably practicable, each holder of an Allowed Unsecured
Claim (including the holders of any Deficiency Claims) shall be entitled to a
Pro Rata Share of the New Common Stock Pool.
  
To Be Determined
  
To Be Determined


 
22

--------------------------------------------------------------------------------

 

 

   
(b) In the event that Newco is not the Purchaser, (i) each holder of an Allowed
Unsecured Claim (including the holders of any Deficiency Claim) shall receive
its Pro Rata Share of any Cash portion of the Sale Proceeds remaining after
payment in full of all Allowed Secured Claims in Classes 1, 2, 3, 4, and 5, on
the Effective Date or as soon thereafter as is reasonably practicable, and (ii)
the Debtors and Newco will engage in discussions about an alternative
distribution to Class 7 and Class 10 in lieu of the New Common Stock Pool.
 
(c) To the extent permitted by law, in the event that Newco is the Purchaser, on
the Effective Date the holders of Deficiency Claims in Classes 1, 2, 3, 4 and 5
shall assign their right to receive distributions of New Common Stock from the
New Common Stock Pool on account of their Deficiency Claims to (i) the holders
of Class 7 Unsecured Claims that are not Deficiency Claim holders and (ii) the
holders of Class 10 Interests, at the direction of the Debtors.
 
All distributions to be made to the holders of Pre-Petition Debenture Claims
pursuant to Article 3.1(A)(7)(a) of the Plan will be made to the applicable
Pre-Petition Debenture Agent for the benefit of such holders.
                     
Class 8:
Intercompany
Claims.
 
Impaired. Not entitled to vote.
 
Each Intercompany Claim will be disallowed, cancelled, extinguished or
reinstated at the option of Purchaser.
 
To Be Determined
 
To Be Determined
             
Class 9:
Subsidiary
Debtors’ Interests
  
Impaired.  Not entitled to vote.
 
To the extent not otherwise transferred under the APA, on the Effective Date,
the Subsidiary Debtors’ Interests shall be disallowed, cancelled, extinguished
or reinstated at the option of Purchaser, subject to Article 5.2(c) of the
Plan.  For the avoidance of doubt, the Debtors’ equity interest in Magenta
NetLogic Limited (U.K.) shall not be cancelled and is being acquired by the
Purchaser pursuant to the APA.
  
To Be Determined
  
To Be Determined


 
23

--------------------------------------------------------------------------------

 


Class 10: Debtors’
Parent Interests.
  
Impaired.  Not entitled to vote.
 
The Debtors’ Parent Interests shall be cancelled as of the Effective Date.
 
(a) To the extent permitted by law, in the event that Newco is the Purchaser, on
the Effective Date, the holders of Allowed Debtors’ Parent Interests shall
receive a Pro Rata Share of the distributions from the New Common Stock Pool
which would otherwise be attributable to the holders of Deficiency Claims under
this Plan but which have been assigned by the holders of Deficiency Claims in
Classes 1, 2, 3, 4 and 5 to the holders of Allowed Debtors’ Parent
Interests.  The distribution will only be effectuated in a manner agreed by
Newco and the Debtors that will not require registration under any applicable
law, including, without limitation, the Securities Act of 1933, the Securities
Exchange Act of 1934, or any state securities laws.
 
(b) In the event that Newco is not the Purchaser, (i) each holder of an Allowed
Debtors’ Parent Interest shall receive its Pro Rata Share of any Cash portion of
the Sale Proceeds remaining after payment in full of all Allowed Secured Claims
in Classes 1, 2, 3, 4, and 5 and all Allowed Unsecured Claims (including
Deficiency Claims) in Class 7, on the Effective Date, or as soon thereafter as
is reasonably practicable, and (ii) the Debtors and Newco will engage in
discussions about an alternative distribution to Class 7 and Class 10 in lieu of
the New Common Stock Pool.
  
N/A
  
N/A



III.           GENERAL OVERVIEW AND BACKGROUND INFORMATION
 
A. 
BACKGROUND AND GENERAL INFORMATION

 

 
1. 
Debtors’ History and Operations

 
On September 29, 1999, Capital Growth Systems, Inc. d/b/a Global Capacity
(“Capital Growth”, the “Company” or “Global Capacity”) was organized as a
Florida corporation. Capital Growth consists of five core-operating subsidiary
entities from prior acquisitions which are:  20/20 Technologies, Inc. (“20/20”),
UK based, Magenta netLogic, Ltd. (“Magenta”)2, CentrePath, Inc. (“CentrePath”),
Global Capacity Group, Inc. (“GCG”), and Global Capacity Direct, LLC fka Vanco
Direct USA, LLC (“VDUL”). 20/20, Centrepath, and VDUL are Delaware limited
liability companies and corporations, and GCG is a Texas corporation.
 

--------------------------------------------------------------------------------

 
2 Magenta is not a debtor in these bankruptcy proceedings.

 
24

--------------------------------------------------------------------------------

 

Global Capacity Holdco, LLC, a Delaware limited liability company, is purely a
licensing entity, and FNS 2007, Inc., NEXVU Technologies, LLC, 20/20
Technologies I, LLC and Capital Growth Acquisition, Inc., which are all Delaware
limited liability companies and corporations, are not currently operating
entities.
 
Global Capacity is a leading provider of telecommunication information and
network logistics solutions that enable clients to address the inefficiencies
inherent in data networks globally.  The global market for data networks is
estimated at over $1 trillion annually, of which $200 billion is attributed to
the highly inefficient access market, which is plagued by market fragmentation,
regionalized rules and regulations, and a lack of transparency related to
pricing and supply.  These circumstances create an environment where clients pay
disparate prices due to inefficient procurement practices and margin
stacking.  Global Capacity addresses this market inefficiency by utilizing its
core intellectual property to drive transparency and automation into the market.
 
The Company’s capabilities include:
 
 
·
Global market intelligence of telecom supply and pricing data;

 
·
Automated quotation management software;

 
·
Customized access network pricing software;

 
·
Powerful network optimization algorithms, tools and practices;

 
·
Robust network engineering processes and expertise;


 
25

--------------------------------------------------------------------------------

 
 
 
·
World-class remote network management systems, processes, and expertise; and

 
·
Strategically deployed network aggregation pooling points.



The Company’s goal is to become the leading global telecom information and
logistics company providing Network Solutions and Software & Optimization
Solutions to integrators, telecommunications companies, and enterprise
customers.
 

 
2. 
Overview of Solutions



The Company’s two business lines – Software & Optimization and Network Solutions
– leverage the Company’s core intellectual property to drive transparency and
automation into the market. The Software & Optimization solutions primarily
provide clients access to the Company’s automated quotation management platform,
Connectivity Lifecycle Manager (“CLM”), whereas Network Solutions help clients
manage their networks for greater profitability.
 
(a)           Software & Optimization Solutions
 
Clients license access to Global Capacity’s automated quotation management
platform, CLM, enabling them to generate accurate quotes for access circuits
based on tariffs appropriate for the particular service.  CLM acts as an
electronic trading platform, allowing customers to match their demand against a
global catalog of pricing and supply data, creating a level of market
transparency not available elsewhere.  CLM may be customized using a customer’s
specific infrastructure and contract data, creating an automated mechanism to
generate customer pricing, reducing back office costs and accelerating
sales.  Optimization clients leverage the CLM platform, along with proprietary
network optimization tools, to assess existing inventories of access networks,
identifying opportunities to reduce cost through both financial and physical
network grooming.  Realized savings for clients are generally between 10% to 40%
of their current spend.

 
26

--------------------------------------------------------------------------------

 



           
§
Accurate real-time quotes
Quotation Management
 
§
Automated quotes based on tariff rules
  
 
§
Quotation workflow management
  
 
  
   
§
Customized pricing application
Custom Pricing
 
§
Customer location and contract data
  
 
§
Automated pricing based on business rules
  
   
  
   
§
Data cleansing and analysis
Optimization Consulting
 
§
Anomaly and overcharge analysis
   
§
Financial grooming (re-rate and negotiation)
  
 
§
Physical grooming (migration, re-homing and aggregation)

 
(b)           Network Solutions
 
Clients utilize Global Capacity’s logistics expertise to implement access
network solutions that improve efficiency and reduce costs.  One Marketplace,
the Company’s physical network trading platform, aggregates network capacity
from multiple suppliers at strategically deployed pooling points, using Global
Capacity switching equipment to efficiently deploy capacity against market
demand. One Marketplace reduces network costs for clients, while delivering the
potential for higher gross margins. Global Capacity’s Network Novation practice
offers outsourced access network operations, including pricing, procurement,
provisioning and network management.  These solutions deliver lower access
network costs by aggregating customer demand, while also reducing client SG&A
associated with managing access network operations.  Network Solutions clients
also leverage Global Capacity’s engineering and remote network management
services on a professional services basis, selectively deploying these services
against critical requirements.


 
27

--------------------------------------------------------------------------------

 
 
 

     
[pg28.jpg]
 
§ Physical network trading platform
§ Interconnections with national, regional & local access providers
§ Automated access to low cost alternatives
§ Efficient distribution and management of spare capacity
     
Portfolio Management
 
§ Outsourced management of access networks
§ Procurement, provisioning, operations, billing
§ Novation / assignment of existing network contracts
§ Reduced SG&A
     
Off-Net Extension
 
§ Outsourced management of access circuits
§ Procurement, provisioning, operations, billing
§ Reduced SG&A
     
Engineering Services
 
§ Design, engineering and building of complex networks
§ Fiber and network testing
§ Network augmentation
     
Remote Management Services
 
§ Proactive management
§ Monitor, detect and resolve network issues
§ 24x7 network operations center

 
3.          Debtors’ Capital Structure
 
  (a)           Senior Secured Debt
 
On or about November 19, 2008, the Debtors entered into that certain Term Loan
and Security Agreement with ACF CGS, L.L.C., as agent for one or more lenders as
the predecessor in interest to Pivotal Global Capacity, LLC (the “Senior Lien
Lender), pursuant to which the Debtors agreed to borrow $8.5 million from the
Senior Lien Lender, which amount could have been increased to up to $10.5
million (“Pivotal Loan”). As of the Petition Date, the balance due on that debt
was approximately $5.2 million.3  All of the Debtors’ accounts receivable,
accounts, and other types of Cash Collateral (as defined in the Pivotal Loan
documents) as well as all or virtually all property of the Debtors’ estates
collateralized the Pivotal Loan.



--------------------------------------------------------------------------------

3 Copies of all prepetition loan documents are available for review at
http://www.sec.gov/cgi-bin/browse-edgar?action=getcompany&CIK=0001116694&type=&dateb=&owner=exclude&start=40&count=40,
and more specifically at
http://www.sec.gov/Archives/edgar/data/1116694/000114420408065743/0001144204-08-065743-index.htm.

 
28

--------------------------------------------------------------------------------

 
 
On July 30, 2010, the Bankruptcy Court entered the Interim DIP Order (defined
below), permitting the Debtors to use debtor in possession financing to pay off
the Pivotal Loan. In accordance with the Interim DIP Order, the Debtors paid off
the Pivotal Loan.  Pivotal asserts that it may be entitled to indemnification
and other rights, notwithstanding the satisfaction of the Pivotal Loan, and did
not consent to the use of its Cash Collateral absent the grant of certain
adequate protection of such Cash Collateral, as more fully set forth in the
Interim DIP Order.
 
  (b)           Pre-Petition Debentures
 
In March 2008, November 2008, July 2009, and August 2009, the Debtors entered
into certain Securities Purchase Agreements and a Note Purchase Agreement
(collectively, the “Debenture Agreements”) with several investors (the
“Pre-Petition Debenture Lenders”). As of June 30, 2010, the Debtors have
outstanding indebtedness of approximately the following amounts to the
Pre-Petition Debenture Lenders: (i) $17,967,197 to the holders of amended and
restated debentures issued in March 2008, net of unamortized OID of
approximately $8,947,390; (ii) $10,372,218 to the holders of debentures issued
in November 2008, net of unamortized OID of approximately $4,519,032; and (iii)
$1,514,245 to the holders of VPP debentures issued in July 2009, net of
unamortized OID of approximately $476,893; (iv) $8,221,577 to the holders of
debentures issued in July and August 2009, net of unamortized OID of
approximately $2,278,425. The Pre-Petition Debenture Lenders are owed in excess
of $38,000,000 in valid pre-petition secured debt (net of OID).  In accordance
with the applicable Pre-Petition Debenture Agreements, the applicable
Pre-Petition Debenture Agent has the right to take any action with respect to
the Collateral (as defined in the applicable Pre-Petition Debenture Agreements)
on behalf of the Pre-Petition Debenture Lenders, including, without limitation,
the right to credit bid for the Assets and accept the Plan Distributions on
their behalf.

 
29

--------------------------------------------------------------------------------

 
 
  (c)           Other Debt
 
Prior to the Petition Date, the Debtors owed approximately $4.0 million in
general unsecured notes, as well as approximately $17.0 million in unsecured
debt to utilities, vendors and suppliers in the ordinary course of business.
Additionally, the Debtors owed approximately $700,000 in Priority Tax Claims and
Priority Non-Tax Claims prior to the Petition Date.
 
B.           EVENTS LEADING TO THESE BANKRUPTCY CASES
 
The Debtors entered Chapter 11 due largely to their complex capital structure,
lack of liquidity and inability to drive internal growth due to their capital
structure and lack of liquidity. Specifically, the Debtors filed for relief
under Chapter 11 in order to clean up their balance sheet and capital structure,
by converting existing debt to equity, as well as providing a mechanism to
address outstanding trade payables. The Debtors worked with their investors and
lenders to try to achieve these objectives outside of a formal restructuring
process. The parties, however, could not reach agreement on valuation and
structure issues.  Accordingly, the parties agreed that a Chapter 11 proceeding
would be the most effective way to address the Debtors’ balance sheet and
capital structure issues, while ensuring the business was fairly valued for the
benefit of all parties in interest.
 
C.           SIGNIFICANT POST-PETITION EVENTS

 
On July 23, 2010 (“Petition Date”), the Debtors filed voluntary petitions for
relief under Chapter 11 of the Bankruptcy Code.  Immediately after filing the
voluntary petitions, the Debtors filed a Motion for Joint Administration of
Cases [P-3].  The Court entered an order [P-43] directing consolidation of the
cases for procedural purposes and joint administration.
 
1.          First Day Motions
 
 On July 23, 2010, the Debtors filed the following "first day" motions and
pleadings and the Bankruptcy Court granted the respective orders on such
motions:

 
30

--------------------------------------------------------------------------------

 
 
(a)           Motion for Interim and Final Orders: (A) Prohibiting Utilities
from Altering, Refusing or Discontinuing Services to, or Discriminating Against,
the Debtors on Account of Prepetition Invoices; (B) Determining that the
Utilities are Adequately Assured of Future Payment; (C) Establishing Procedures
for Determining Requests for Additional Assurance; and (D) Permitting Utility
Companies to Opt Out of the Procedures Established Herein [P-5]; interim order
granting same [P-51];

 
(b)           Motion to (I) Approve Maintenance of Certain Prepetition Bank
Accounts and Cash Management System; (II) Continue Use of Existing Checks and
Business Forms; and (III) Continue Current Investment Policies [P-6]; order
granting same [P-45];

 
(c)           Debtors’ Motion for Authority to Pay or Honor Prepetition
Obligations to Certain Critical Vendors [P-7]; order granting same [P-46];

 
(d)           Motion for an Order Under 11 U.S.C. §§105(a), 363, 507, and 1107,
and 1108 (I) Authorizing Debtors to (A) Pay Prepetition Wages and Salaries, and
(B) Pay Prepetition Benefits and to Continue Benefit Programs in the Ordinary
Course and (III) Directing Banks to Honor Prepetition Checks for Payment of
Prepetition Employee Obligations [P-8]; order granting same [P-47];

 
(e)           Motion for an Order Authorizing the Debtors to Pay Prepetition
Sales, Use, Property and Other Taxes and Related Obligations [P-9]; order
granting same [P-48];
 
(f)            Motion of the Debtors Pursuant to Section 105(a) of the
Bankruptcy Code for Order (1) Authorizing the Debtors to Continue to Operate
Under and Provide Services Pursuant to its Service Order with Excel
Communications; and (2) Directing Excel Communications and Iron Mountain
Intellectual Property Management, Inc. to Operate Under the Service Order
Pursuant to Section 105(a) of the Bankruptcy Code and Not Take Any Action in
Violation of the Automatic Stay [P-11]; interim order granting same [P-52];

 
(g)           Motion for Order Under 11 U.S.C. §§ 105, 363, 364(c)(1) and (2),
and 364(e), Fed.R.Bankr.P. 2002, 4001, and 9014: (I) Authorizing Debtors to
Obtain Postpetition Financing on Superpriority and Secured Basis, (II)
Permitting the Use of Cash Collateral, (III) Granting Interim Relief, And (IV)
Scheduling a Final Hearing Under Fed.R.Bankr.P. [P-22]; interim order granting
same [P-67].

 
31

--------------------------------------------------------------------------------

 
 
2.           Employment of Professionals

 
(a)          Debtors’ Counsel

 
(i)            Heller, Draper, Hayden, Patrick & Horn, L.LC.

 
On August 5, 2010, the Debtors filed an Application by the Debtors for Entry of
an Order Authorizing the Employment and Retention of Douglas S. Draper and the
Law Firm of Heller, Draper, Hayden, Patrick & Horn, L.LC. (the “Heller Draper
Application”) [P-82], seeking the employment of Heller, Draper, Hayden, Patrick
& Horn, L.LC., as bankruptcy counsel for the Debtors.  The hearing on the Heller
Draper Application is set for August 24, 2010.
 
(ii)           Womble Carlyle Sandridge & Rice, PLLC
 
On August 5, 2010, the Debtors filed an Application by the Debtors for Entry of
an Order Authorizing the Employment and Retention of Frank Manaco and the Law
Firm of Womble Carlyle Sandridge & Rice, PLLC (the “Womble Application”) [P-84],
seeking the employment of Womble Carlyle Sandridge & Rice, PLLC., as bankruptcy
co-counsel for the Debtors.  The hearing on the Womble Application is set for
August 24, 2010.
 
(iii)           Lance J. M. Steinhart, PC
 
On August 6, 2010, the Debtors filed an Application by the Debtors for Entry of
an Order Authorizing the Employment and Retention of Lance J. M. Steinhart and
the law firm of Lance J. M. Steinhart, PC (the “Steinhart Application”)  [P-92],
seeking the employment of Lance J. M. Steinhart, PC, as Debtors’ special
regulatory counsel.  The hearing on the Steinhart Application is set for August
24, 2010.
 
(iv)           Shefsky & Froelich
 
On August 6, 2010, the Debtors filed an Application by the Debtors for Entry of
an Order Authorizing the Employment and Retention of Mitchell D. Goldsmith and
the law firm of Shefsky & Froelich as Special Counsel for Debtors Pursuant to 11
U.S.C. §§327(e) and 329 (the “Shefsky Application”) [P-91], seeking the
employment of Shefsky & Froelich, as Debtors’ special counsel.  The hearing on
the Shefsky Application is set for August 24, 2010.

 
32

--------------------------------------------------------------------------------

 
 
(v)           Akerman Senterfitt LLP
 
On August 6, 2010, the Debtors filed an Application by the Debtors for Entry of
an Order Authorizing the Employment and Retention of Akerman Senterfitt LLP as
Special Counsel to the Board of Directors for Capital Growth Systems, Inc.
Pursuant to 11 U.S.C. §§327(e) and 329 (the “Akerman Application”) [P-93],
seeking the employment of Akerman Senterfitt LLP, as special counsel to the
Board of Directors for Capital Growth Systems, Inc.  The hearing on the Akerman
Application is set for August 24, 2010.
 
(b)           Kurtzman Carson Consultants
 
On the Petition Date, the Debtors filed an Application of Debtors for Under 28
U.S.C. §156(c) and Bankruptcy Rule 2002(f) and Local Rule 2002-1(f) Approving
the Agreement with Kurtzman Carson Consultants LLC and Appointing Kurtzman
Carson Consultants, LLC as Claims, Noticing, Soliciting and Balloting Agent
(“KCC Application”) [P-4], seeking the authority to appoint Kurtzman Carson
Consultants, LLC, as the Debtors claims, noticing, soliciting, and balloting
agent (the “Voting Agent”). On July 27, 2010, the Bankruptcy Court entered an
order granting the KCC Application [P-44].
 
(c)           Capstone Investments
 
On August 5, 2010, the Debtors filed an Application of Debtors for Entry of an
Order Authorizing Employment and Retention of Capstone Investments as Financial
Advisor for Debtors Pursuant to 11 U.S.C. §327(e) and 328(a) (the “Capstone
Application”) [P-83] seeking the employment of Capstone Investments
(“Capstone”), as financial advisor and investment banker for the Debtors.  The
hearing on the Capstone Application is set for August 24, 2010.

 
33

--------------------------------------------------------------------------------

 
 
3.             DIP Financing/Cash Collateral
 
On the Petition Date, the Debtors filed Motion for Order Under 11 U.S.C. §§ 105,
363, 364(c)(1) and (2), and 364(e), Fed.R.Bankr.P. 2002, 4001, and 9014: (I)
Authorizing Debtors to Obtain Postpetition Financing on Superpriority and
Secured Basis, (II) Permitting the Use of Cash Collateral, (III) Granting
Interim Relief, And (IV) Scheduling a Final Hearing Under Fed.R.Bankr.P. 4001(c)
[P-22] (“DIP Motion”), seeking the Bankruptcy Court’s authority (1) to enter
into debtor in possession financing with Downtown CP-CGSY, LLC (“Downtown
Capital”) and with certain Pre-Petition Debenture Lenders (“DIP Debenture
Lenders” and collectively with Downtown Capital, the “DIP Lenders”) in the total
aggregate amount of $10,250,000 (“DIP Financing”), and (2) to use cash
collateral.  The Debtors sought approval of DIP Financing and the use of cash
collateral in order to assist in their restructuring efforts, to pay critical
vendors and utility deposits, to prevent an immediate shutdown, and to pay off
the pre-petition secured indebtedness of the Senior Lien Lender
 
The DIP Motion was set for hearing on July 27, 2010, and the Court entered an
Interim Order Granting Emergency Motion for an Order Under 11 U.S.C. §§ 105,
363, 364(c)(1) and (2), and 364(e), Fed.R.Bankr.P. 2002, 4001, and 9014: (I)
Authorizing Debtors to Obtain Postpetition Financing on Superpriority and
Secured Basis, (II) Permitting the Use of Cash Collateral, (III) Granting
Interim Relief, And (IV) Scheduling a Final Hearing Under Fed.R.Bankr.P. 4001(c)
(“Interim DIP Order”) [P-67].
 
Pursuant to the Interim DIP Order, the Bankruptcy Court authorized the Debtors,
on an interim basis, to enter into debtor in possession financing with the DIP
Lenders in the amount of $9,250,000.  The final hearing on the DIP Motion is
scheduled for August 13, 2010.
 
Prior to the Confirmation Date, any Pre-Petition Debenture Lender that is not
already a Tranche B Lender may participate in the DIP Facility as a Tranche B
Lender up to such Pre-Petition Debenture Lender’s Pro Rata share of the
Pre-Petition Debenture Obligations.

 
34

--------------------------------------------------------------------------------

 
 
 
4.
Schedules, Statement of Financial Affairs, Meeting of Creditors, Appointment of
Creditors’ Committee, and Pending Litigation

 
On August 6, 2010, the Debtors filed a Motion of the Debtors Pursuant to Rule
1007(c) of the Federal Rules of Bankruptcy Procedure for an Extension of Time to
File Schedules of Assets and Liabilities, Schedules of Current Income and
Expenditures, Schedules of Executory Contracts and Unexpired Leases, and
Statements of Financial Affairs (“Extension Motion”) [P-94], seeking entry of an
order extending the fourteen (14) day period to file their schedules and
statements of financial affairs for an additional thirty (30) days. The hearing
on the Extension Motion is set for August 24, 2010.
 
The meeting of creditors pursuant to Section 341 of the Bankruptcy Code is
scheduled for August 31, 2010.  On August 6, 2010, an unsecured creditors’
committee was appointed in these Chapter 11 Cases [P-88].
 
Additionally, the Debtors are currently parties to the following lawsuits:
 
 
(a)
Southern California Edison Company v. Capital Growth Systems, Inc., Superior
Court of California, County of Los Angeles, Northeast District, Case Number: GC
044842.

 
Southern California Edison Company (“SCE”) filed a lawsuit against Capital
Growth Systems, Inc. based upon breach of contract and breach of implied
covenant of good fair and fair dealing. On July 14, 2010, SCE filed a request
for entry of a default judgment against Capital Growth Systems, Inc.
 
 
(b)
Pigat v. International Business Machines Corp., OAO Inc., OAO Technology
Solutions, Inc., SBC Global Services, Inc., FNS 2007, Inc., Supreme Court of New
York, Case Number: 22248/06T

 
Pigat involves a personal injury lawsuit pursuant to which FNS 2007, Inc. has
been named a Third Party Defendant. FNS 2007, Inc. believes that if it is found
liable, its liability insurance will cover any damages imposed upon it.

 
35

--------------------------------------------------------------------------------

 
 
5.             Motion to Sell
 
Prior to filing these Chapter 11 Cases, the Debtors, with the assistance of
Capstone and in consultation with certain of the prepetition lenders pursued a
range of options to address the Debtors’ concerns about their ability to service
their debt going forward, including new financing, refinancing and the sale of
certain or all of the Debtors’ assets or business. After exploring the strategic
alternatives available to them, the Debtors have determined that the best way at
this time to maximize the value of their assets for the benefit of their
creditors, is to seek a sale of their assets through a sale under section 363 of
the Bankruptcy Code as part of a plan confirmation.
 
Accordingly, on August 9, 2010, the Debtors filed Debtors’ Motion for Entry of
(I) An Order Approving and Authorizing (A) Bidding Procedures in Connection with
the Sale of Substantially all the Assets of Debtors, (B) Stalking Horse Bid
Protections, (C) The Form and Manner of Notice of the Sale Hearing and (D) Other
Related Relief, and (II) An Order Approving and Authorizing (A) The Sale of
Substantially all of the Assets of the Debtors Free and Clear of Liens, Claims,
Interests and Encumbrances, (B) The Assumption and Assignment of Executory
Contracts and Unexpired Leases as Part of the Sale and (C) Other Related Relief
(the “Sale Motion”), seeking the Bankruptcy Court’s authority (1) to approve
certain bidding procedures and (2) to authorize and approve (a) the sale of
substantially all of the Debtors’ assets free and clear of all liens, claims,
interests and encumbrances and (b) the assumption and assignment of certain
executory contracts and unexpired leases.
 
Pursuant to the Sale Motion, the Debtors shall enter into an Asset Purchase
Agreement (“APA”) with Newco, which shall serve as the stalking horse bidder at
the auction on the sale of the Acquired Assets (defined in the Sale Motion).
Newco is a newly formed company organized by the Pre-Petition Debenture Lenders
to acquire substantially all of the Assets of the Debtors.

 
36

--------------------------------------------------------------------------------

 
 
Prior to embarking on a “sale” plan of reorganization the Debtors (a) evaluated
potential alternatives, (b) marketed the transaction aggressively, (c) evaluated
and analyzed multiple rounds of competing proposals, and (d) presented all of
the foregoing to the members of the board (who, in conjunction with advice from
experienced professionals, discharged their fiduciary duties, exercised sound
and appropriate business judgment and determined to pursue the sale on the terms
of the proposed APA, subject to competitive bidding sanctioned by the Court).
 
Moreover, even as the Debtors move forward with the sale, Capstone will continue
to market the transaction and solicit other offers for the Acquired Assets
consistent with the Bidding Procedures and subject to the APA, including, for
example, by contacting previously solicited parties, providing acceptable
bidders with data room access and requested information and otherwise assisting
the Debtors with all efforts to increase transaction value. In this way, the
number of bidders that are eligible to participate in a competitive Auction
process will be maximized, or, if no Auction is held because no Auction is
necessary, the APA purchase price will, conclusively, be fair value. A hearing
on the Sale Motion has not yet been scheduled.
 
D.          PLAN SUPPORT AGREEMENT
 
In connection with the DIP Financing, the Debtors and the DIP Debenture Lenders
negotiated a Plan Support and Restructuring Agreement (“Plan Support
Agreement”), which set forth a clear plan for the Debtors’ exit out of
bankruptcy, i.e. for a capitalized and healthy post-confirmation entity.
 Pursuant to the Plan Support Agreement, the parties agreed to the terms of a
pre-negotiated consensual plan of reorganization to be filed with the Bankruptcy
Court, and have filed the Plan in accordance with the Plan Support Agreement.
Further, to expedite and ensure the implementation of the Debtors’
restructuring, each of the DIP Debenture Lenders agreed to commit, on the terms
and subject to the conditions of the Plan Support Agreement and applicable law,
if and when solicited in accordance with applicable bankruptcy law, to accept
the plan of reorganization and support its confirmation.

 
37

--------------------------------------------------------------------------------

 
 
IV.    THE PLAN
 
A.           OVERVIEW OF THE PLAN.

 
THE FOLLOWING IS A SUMMARY OF SOME OF THE SIGNIFICANT ELEMENTS OF THE PLAN. THIS
DISCLOSURE STATEMENT IS QUALIFIED IN ITS ENTIRETY BY REFERENCE TO THE MORE
DETAILED INFORMATION SET FORTH IN THE PLAN AND THE EXHIBITS THERETO.
 
The Plan classifies Claims and Interests separately in accordance with the
Bankruptcy Code and provides different treatment for different Classes of Claims
and Interests. Claims and Interests shall be included in a particular Class only
to the extent such Claims or Interests qualify for inclusion within such Class.
The Plan separates the various Claims and Interests (other than those that do
not need to be classified) into ten (10) separate Classes. These Classes take
into account the differing nature and priority of Claims against, and Interests
in, the Debtors. Unless otherwise indicated, the characteristics and amounts of
the Claims or Interests in the following Classes are based on the books and
records of the Debtors.   The classification and the treatment of the Claims and
Interests are set forth in Article 2 set forth above.
 
Only holders of Allowed Claims — Claims that are not in dispute, contingent, or
unliquidated in amount and are not subject to an objection — are entitled to
receive distributions under the Plan. Until a Disputed Claim or Disputed
Interest becomes Allowed, no distributions of Cash or otherwise will be
made.  The Debtors believe that they will be able to perform their obligations
under the Plan. The Debtors also believe that the Plan permits fair and
equitable recoveries.

 
38

--------------------------------------------------------------------------------

 
 
The Confirmation Date will be the date that the Confirmation Order is entered by
the Clerk of the Bankruptcy Court. The Effective Date means the first Business
Day on which all conditions to the Effective Date set forth in Article 9.2 of
the Plan have been satisfied or waived, (or will be satisfied contemporaneously
with or immediately upon the occurrence of the Effective Date) and no stay of
the effectiveness of the Confirmation Order is in effect.  The Debtors
anticipate that the Effective Date will occur on or prior to November 25, 2010.
Resolution of any challenges to the Plan may take time and, therefore, the
actual Effective Date cannot be predicted with certainty.
 
Other than as specifically provided in the Plan, the treatment under the Plan of
each Claim and Interest will be in full satisfaction, settlement, release and
discharge of all Claims or Interests. The Liquidating Debtors will make all
payments and other distributions to be made under the Plan unless otherwise
specified, other than distributions to the holders of Allowed Mission Critical
Vendor Claims, which are being assumed and paid by the Purchaser in accordance
with the APA.
 
In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative
Expense Claims, Fee Claims, U.S. Trustee Fees, DIP Claims, Priority Tax Claims
and Priority Non-Tax Claims have not been classified, and the holders thereof
are not entitled to vote on the Plan.  Claims and Interests have been placed in
Classes which are set forth in Article III of the Plan.  A Claim or Interest is
placed in a particular Class only to the extent that the Claim or Interest falls
within the description of that Class and is classified in other Classes to the
extent that any portion of the Claim or Interest falls within the description of
such other Classes.
 
A Claim or Interest also is placed in a particular Class for all purposes,
including voting, confirmation and distribution under the Plan and under
sections 1122 and 1123(a)(1) of the Bankruptcy Code. However, a Claim or
Interest is placed in a particular Class for the purpose of receiving
distributions pursuant to the Plan only to the extent that such Claim or
Interest is an Allowed Claim or Allowed Interest in that Class and such Claim or
Interest has not been paid, released or otherwise settled prior to the Effective
Date.

 
39

--------------------------------------------------------------------------------

 
 
B.           MEANS FOR IMPLEMENTATION OF PLAN

 
1.            Sale of Assets/Reorganization of Debtors
 
Section 5.11 of the Plan provides:
 
(a)           Assumption/Assignment.  To the extent not previously transferred
under a prior Sale Order, the Debtors shall be authorized on the Effective Date
to, among other things, sell, assume, assign and/or transfer the Acquired Assets
pursuant to sections 105(a), 363, 365, 1123(b)(4), 1129 and 1146(a) of the
Bankruptcy Code under the terms and conditions of the Plan to the Purchaser, and
such sale or transfer shall be free and clear of any and all Liens, Interests,
Claims, charges and encumbrances. Except as otherwise expressly provided in the
Plan, the Debtors are authorized to take any and all actions necessary to
consummate the Sale. The actions necessary to effect the Sale may include: (i)
the execution and delivery of appropriate instruments of transfer, assignment,
assumption or delegation of any asset, property, right, liability, duty or
obligation on terms consistent with the terms of the Plan and having such other
terms to which the Debtors and the Purchaser may agree, and (ii) all other
actions that the Debtors and the Purchaser determine to be necessary or
appropriate in connection with such transactions, including making such filings
or recordings that may be required by or appropriate under applicable state law.
 
(b)           Plan Structure.  The proposed Sale will result in either (i) the
transfer of the Acquired Assets to Purchaser pursuant to a sale under section
363 of the Bankruptcy Code; or, (ii) if a Reorganization Election is made, the
issuance by the Debtors to Purchaser of 100% of the equity interest of the
Reorganized Debtors in consideration of the Sale Proceeds.  Either scenario will
provide for substantially similar treatment to holders of Claims and Interests
as outlined above, unless otherwise agreed to or as determined by the Bankruptcy
Court.  The Debtors and Purchaser will work together to structure the proposed
Sale in the form ultimately determined by Purchaser.

 
40

--------------------------------------------------------------------------------

 
 
(c)           Restructuring Options. If and as directed by the Purchaser and
consistent with the Plan, to implement the Plan, the Purchaser and the
applicable Debtors or Reorganized Debtors, as the case may be, may enter into
such transactions and may take such actions as may be necessary or appropriate
to effect a corporate restructuring of their respective businesses, to otherwise
simplify the overall corporate structure of the Debtors or Reorganized Debtors,
as the case may be, or to reincorporate certain of the Debtors under the laws of
jurisdictions other than the laws under which the applicable Debtors are
presently incorporated. Such restructuring may include a debt-for-equity
exchange, one or more mergers, consolidations, restructurings, dispositions,
liquidations, dissolutions or reincorporations, as may be determined by the
Purchaser to be necessary or appropriate. The actions to effect such
restructuring may include, at the Purchaser’s option (i) the execution and
delivery of appropriate agreements or other documents of merger, consolidation,
restructuring, disposition, liquidation or dissolution containing terms that are
consistent with the terms of the Plan and that satisfy the requirements of
applicable state law and such other terms to which the applicable entities may
agree, (ii) the execution and delivery of appropriate instruments of transfer,
assignment, assumption or delegation of any asset, property, right, liability,
duty or obligation on terms consistent with the terms of the Plan and having
such other terms to which the applicable entities may agree, (iii) the filing of
appropriate certificates or articles of merger, consolidation or dissolution
pursuant to applicable state law and (iv) all other actions that the applicable
entities determine to be necessary or appropriate, including making filings or
recordings that may be required by applicable state law in connection with such
transactions.
 
(d)           Preservation of Tax Attributes. In the event of a restructuring,
as set forth above in Article 5.1(c), Purchaser shall have the right, in
accordance with applicable non-bankruptcy law, to structure the Sale in a tax
efficient manner, so as to preserve and maximize (to the extent feasible) the
Debtors’ historical tax attributes or, in lieu thereof, to achieve a step-up in
basis of the Acquired Assets.  As directed by and in consultation with
Purchaser, the Debtors shall take any and all actions reasonably necessary to
achieve the foregoing.

 
41

--------------------------------------------------------------------------------

 
 
2.            Vesting of Assets
 
Section 5.2 of the Plan provides:
 
(a)           Assets of the Debtors. To the extent not previously transferred
under a prior Sale Order or an APA, on and after the Effective Date, pursuant to
sections 1141(b) and (c) of the Bankruptcy Code, and except as otherwise
provided in this Plan or in the Confirmation Order, all Acquired Assets of the
Debtors’ Estates, including all claims, rights and Retained Causes of Action
other than the Debtors’ Retained Causes of Action, shall vest in the Purchaser
free and clear of all Claims, Liens, charges, other encumbrances and
Interests.  On the Effective Date, the Debtors’ Retained Causes of Action shall
vest in the Liquidating Debtors or Reorganized Debtors, as applicable.
 
(b)           Avoidance Actions.  Any Unreleased Avoidance Actions shall vest in
the Purchaser on the Effective Date to the extent provided in the APA and, to
the extent not so provided in the APA, in the Liquidating Debtors or Reorganized
Debtors, as applicable.4  Upon and after the Effective Date, the Purchaser, or
the Liquidating Debtors or Reorganized Debtors, as applicable, shall have the
authority to analyze, continue, commence, prosecute, settle and realize upon the
Unreleased Avoidance Actions in its discretion without any requirement of notice
or Bankruptcy Court approval, free of any restrictions of the Bankruptcy Code or
the Bankruptcy Rules, other than any restrictions expressly imposed by the Plan
or the Confirmation Order. To the extent necessary, following the Effective
Date, the Purchaser, or the Liquidating Debtors or Reorganized Debtors, as
applicable, shall be deemed to be a judicial substitute for the Debtors as the
party-in-interest with respect to such Unreleased Avoidance Actions and the
representative of the Estates with respect to such Unreleased Avoidance Actions
pursuant to section 1123(b)(3)(B).



--------------------------------------------------------------------------------

4 The Debtors are generally only retaining Avoidance Actions against persons,
firms or entities that are not customers, business partners, or ongoing
relationships of the Debtors’ business, including, but not limited to, those who
are Mission Critical Vendors.

 
42

--------------------------------------------------------------------------------

 
 
(c)           Subsidiary Debtors’ Interests.  In the event of a Reorganization
Election, the Subsidiary Debtors’ Interests in any Reorganized Debtor may vest
fully in such Reorganized Debtor or Debtors corresponding to the Debtor or
Debtors that held such Debtor’s ownership Interests prior to the Effective Date,
in each case, free and clear of all Liens, Claims, encumbrances and other
liabilities, without express or implied limitation, Claims against or Interests
in such Debtors.
 
3.            Exit Capital Requirements Plan Funding.
 
Except as otherwise provided in the Plan or the APA, the Exit Capital
Requirements Funding shall be used by the Liquidating Debtors: (i) to pay in
full Allowed Administrative Expense Claims, Tranche A DIP Facility Claims,
Tranche B DIP Facility Claims (to the extent applicable), Allowed Fee Claims,
U.S. Trustee Fees, Allowed Priority Tax Claims, and Allowed Priority Non-Tax
Claims, and (ii) to provide a sufficient reserve for the payment of Wind Down
Costs.  For the avoidance of doubt and notwithstanding anything to the contrary
herein, unless a Reorganization Election is made, Newco shall only be required
to fund the Exit Capital Funding amount and other Assumed Liabilities set forth
in Schedule 2 of the Plan Support Agreement and Wind Down Costs set forth in the
Wind Down Budget.

 
43

--------------------------------------------------------------------------------

 
 
4.           Continued Corporate Existence and Authority to Implement.
 
Section 5.4 of the Plan provides:
 
(a)           From and after the Effective Date, each of the Liquidating Debtors
shall be managed and administered by the Plan Administrator, who shall be
appointed the sole manager of each of the Liquidating Debtors and shall have
full authority to administer the provisions of the Plan. The Liquidating Debtors
may employ one or more Persons to assist in performing duties under the Plan. On
and after the Effective Date, the Liquidating Debtors may effectuate the Wind
Down of the Estates, including (i) payment of all Wind Down Costs, (ii)
resolving Disputed Claims, if any, and (iii) effectuating distributions to
holders of Allowed Claims and Allowed Interests; (iv) otherwise implementing the
Plan, the Wind Down and the closing of the Bankruptcy Cases; and (v) undertaking
such other matters relating to implementation of the Plan as are deemed
necessary and appropriate by the Liquidating Debtors. The Liquidating Debtors
may pay the charges that they incur on or after the Effective Date for
Professional Persons’ fees, disbursements, expenses or related support services
without application to the Bankruptcy Court.
 
(b)           The Liquidating Debtors will continue to exist after the Effective
Date to the extent needed to operate the Non-Transferred Assets in accordance
with the Management Agreement subsequent to closing on the Sale until such
Non-Transferred Assets are transferred to Purchaser.
 
(c)           Notwithstanding any transfer of Causes of Action to the Purchaser,
the Liquidating Debtors shall retain the right to assert such Causes of Action
solely for the purpose of asserting defenses against Claims which have been or
are asserted against the Debtors, provided, however, the Liquidating Debtors may
only object to Mission Critical Vendor Claims or Claims that are Assumed
Liabilities if and as directed by Purchaser.

 
44

--------------------------------------------------------------------------------

 
 
(d)           Except as otherwise provided in the Plan, the Liquidating Debtors
will continue to exist after the Effective Date as separate corporate entities,
in accordance with the applicable laws of the respective jurisdictions in which
they are incorporated or organized, for the purposes of satisfying their
obligations under the Plan, including making distributions as required under the
Plan and effectuating the Wind Down. Except as otherwise directed by the
Purchaser pursuant to Article 5.1(c), on or after the Effective Date, the
Liquidating Debtors, in their sole and exclusive discretion, may take such
action as permitted by applicable law as such Liquidating Debtors may determine
is reasonable and appropriate, including, but not limited to, causing: (i) a
Liquidating Debtor to be merged into another Liquidating Debtor; (ii) a
Liquidating Debtor to be dissolved; (iii) the legal name of a Liquidating Debtor
to be changed; or (iv) the closing of a Liquidating Debtor’s case after the
Final Distribution Date.

 
5.            Plan Administrator.
 
Section 5.5 of the Plan provides:
 
(a)           Appointment. The Debtors and the Purchaser shall jointly designate
a person, who will serve as the Plan Administrator; provided, however, that the
Plan Administrator shall be subject to removal by the Bankruptcy Court for cause
shown at any time.
 
(b)           Immunity.  The Plan Administrator shall not be liable for any
action it takes or omits to take that it believes in good faith to be authorized
or within its rights or powers unless it is ultimately and finally determined by
a court of competent jurisdiction that such action or inaction was the result of
fraud, gross negligence or willful misconduct.
 
(c)           Resignation, Death or Removal. The Plan Administrator may be
removed by the Bankruptcy Court upon application for good cause shown. In the
event of the resignation or removal, liquidation, dissolution, death or
incapacity of the Plan Administrator, the Liquidating Debtors shall designate
another person to become Plan Administrator and thereupon the successor Plan
Administrator, without any further act, shall have all of the rights, powers,
duties and obligations of its predecessor.

 
45

--------------------------------------------------------------------------------

 
 
(d)           Authority of Plan Administrator. The Plan Administrator shall have
the authority on behalf of the Liquidating Debtors to: (i) effect all actions
and execute all agreements, instruments, and other documents necessary to
perform the Liquidating Debtors’ duties under the Plan; (ii) make all applicable
distributions or payments contemplated hereby; (iii) employ professionals to
represent the Liquidating Debtors with respect to the Liquidating Debtors’
responsibilities, and (iv) exercise such other powers as may be vested in the
Liquidating Debtors by order of the Bankruptcy Court (including any order issued
after the Effective Date), pursuant to the Plan, or as deemed by the Plan
Administrator to be necessary and proper to implement the provisions hereof.

 
(e)           Expenses Incurred on or After the Effective Date. Except as
otherwise provided in the Plan, after consultation with and agreement of
Purchaser, the amount of any reasonable fees and expenses incurred by the Plan
Administrator on or after the Effective Date (including, without limitation,
taxes) and any reasonable compensation and expense reimbursement claims
(including, without limitation, reasonable attorney and other professional fees
and expenses and reasonable compensation and reimbursement of expenses to the
Plan Administrator) of the Liquidating Debtors shall constitute Wind Down Costs
and shall be paid in Cash from proceeds available for such expenses pursuant to
the Plan without notice or hearing or any order of the Bankruptcy Court.
 
6.            Wind Down of the Debtors’ Estates.
 
Section 5.6 of the Plan provides:
 
(a)           The Plan Administrator shall oversee the Liquidating Debtors’ Wind
Down and shall cause the Liquidating Debtors to make distributions to, and
otherwise hold all property of the Liquidating Debtors for the benefit of,
holders of Allowed Claims and Allowed Interests consistent and in accordance
with the Plan and the Confirmation Order. The Liquidating Debtors (including the
Plan Administrator) shall not be required to post a bond in favor of the United
States.

 
46

--------------------------------------------------------------------------------

 
 
(b)           Except as otherwise provided in the Plan, the Plan Administrator
shall have the power and authority to perform the following acts on behalf of
the Liquidating Debtors, in addition to any powers granted by applicable
non-bankruptcy law or conferred by any other provision of the Plan or orders of
the Bankruptcy Court: (i) take all steps and execute all instruments and
documents necessary to make distributions to holders of Allowed Claims, the
appropriate Pre-Petition Debenture Agent and the Tranche B Agent, as applicable;
(ii) object to Claims as provided in the Plan and prosecute such objections;
(iii) resolve, compromise and/or settle any objections to the amount, validity,
priority, treatment, allowance or priority of Claims, Administrative Expenses,
or Interests; (iv) comply with the Plan and the obligations hereunder; (v) if
necessary, employ, retain, or replace professionals to represent the Liquidating
Debtors with respect to their responsibilities; (vi) establish, replenish or
release reserves as provided in the Plan, as applicable; (vii) take all actions
necessary or appropriate to enforce the Debtors’ or Liquidating Debtors’ rights
under the Auction Sale Order or any Sale Order, and any related document and to
fulfill, comply with or otherwise satisfy the Debtors’ or Liquidating Debtors’
covenants, agreements and obligations under any APA and any related document;
(viii) make all determinations on behalf of the Debtors or Liquidating Debtors
under any APA; (ix) prepare and file applicable tax returns for any of the
Debtors or Liquidating Debtors; (x) deposit funds of the Liquidating Debtors,
draw checks and make disbursements consistent with the terms of the Plan; (xi)
purchase or continue insurance protecting the Debtors, the Liquidating Debtors,
Plan Administrator and the property of the Liquidating Debtors; (xii) seek entry
of a final decree in any of the Bankruptcy Cases at the appropriate time;
prosecute, resolve, compromise and/or settle any litigation; (xiii) abandon in
any commercially reasonable manner, including abandonment or donation to a
charitable organization (as such term is described in Internal Revenue Code
section 501(c)(3) (whose contributions are deductible under Internal Revenue
Code section 170)) of the Plan Administrator’s choice, any assets that are of no
material benefit, including distributable Cash hereunder; and (xiv) take such
other action as the Plan Administrator may determine to be necessary or
desirable to carry out the purpose of the Plan.

 
47

--------------------------------------------------------------------------------

 
 
(c)           Except as otherwise provided in an executed Management Agreement,
following the Effective Date, the Liquidating Debtors shall not engage in any
business activities or take any actions except those necessary in the judgment
of the Liquidating Debtors to effectuate the Plan, the Wind Down and the
compliance with any obligations under any APA or Sale Order. On and after the
Effective Date, the Liquidating Debtors may take such action and settle and
compromise Claims or Interests without supervision or approval by the Bankruptcy
Court and free of any restrictions of the Bankruptcy Code or the Bankruptcy
Rules, other than any restrictions expressly imposed by the Plan or the
Confirmation Order.
 
7.            Credit Agreements, Existing Securities and Agreements.
 
Section 5.7 of the Plan provides that except as otherwise provided in the Plan,
to the extent not previously canceled and discharged under a prior Sale Order,
on the Effective Date, all agreements, instruments, and other documents
evidencing any Claim against or Interest in a Debtor (other than any Subsidiary
Debtors’ Interests) and any rights of any holder in respect thereof, including
any security interests or Liens in Assets of the Debtors, shall be deemed,
discharged and of no force or effect against the Debtors, the Liquidating
Debtors, the Assets and the Purchaser. The holders of or parties to such
instruments, securities and other documentation (other than any Subsidiary
Debtors’ Interests) will have no rights arising from or relating to such
instruments, securities and other documentation against the Debtors, Liquidating
Debtors, Purchaser or the Assets, except the rights expressly provided for in
the Plan, but shall reserve any and all rights arising therein against all other
Persons, unless specifically released under the Plan.

 
48

--------------------------------------------------------------------------------

 
 
8.           Assumed Liabilities.
 
Unless otherwise provided in the Plan, any order of the Bankruptcy Court, or any
APA, to the extent not previously accomplished under a prior Sale Order, on the
Effective Date, the Purchaser shall be responsible for payment and satisfaction
of all Assumed Liabilities. All Persons holding Claims and Interests arising out
of or concerning any Assumed Liability shall be forever barred, estopped and
permanently enjoined from asserting against the Debtors, Liquidating Debtors or
the Plan Administrator or any of their property, such Persons’ Claims or
Interests (as applicable) arising out of or concerning such Assumed
Liabilities.  For the avoidance of doubt and notwithstanding anything to the
contrary herein, unless a Reorganization Election is made, Newco shall only be
required to fund the Exit Capital Funding amount and other Assumed Liabilities
set forth in Schedule 2 of the Plan Support Agreement and Wind Down Costs set
forth in the Wind Down Budget.
 
9.            Cancellation of Certain Existing Security Interests.
 
Section 5.9 of the Plan provides that to the extent not previously accomplished
under a prior Sale Order, upon satisfaction of an Allowed Secured Claim in
accordance with the provisions of the Plan, all Liens and Encumbrances securing
such Allowed Secured Claims shall be automatically cancelled and released and
shall be of no effect whatsoever against the Assets, and, without limiting the
foregoing, at the request of the Liquidating Debtors or the Purchaser, the
holders of any Allowed Secured Claims in Classes 1, 2, 3, 4 and 5 shall execute
and deliver to the Purchaser any termination statements, instruments of
satisfaction, or releases of all security interests with respect to their
Secured Claims that may be reasonably required in order to terminate any related
financing statements, mortgages, mechanic’s liens, or lis pendens. Upon
satisfaction of the Secured Claims in Classes 1, 2, 3, 4, and 5 pursuant to the
terms of the Plan, to the extent deemed necessary or appropriate by the
Purchaser, the Liquidating Debtors shall have the authority on behalf of and in
the name of the holders of the Secured Claims in Classes 1, 2, 3, 4, and 5 to
execute, deliver and file documents to terminate any related financing
statements, mortgages, mechanic’s liens, or lis pendens.

 
49

--------------------------------------------------------------------------------

 
 
10.           Managers, Officers and any Boards of Directors.

 
Section 5.10 of the Plan provides:
 
(a)           Officers and Managers. The managers and any officers of the
Debtors immediately prior to the Effective Date, in their capacities as such,
shall be deemed removed from such positions as of the Effective Date.
 
(b)           Boards. The members of any board of directors or board of managers
of each Debtor prior to the Effective Date, in their capacities as such, shall
have no continuing authority with respect to the Liquidating Debtors on or after
the Effective Date and each such member will be deemed to have resigned on the
Effective Date.
 
(c)           Plan Administrator as Sole Manager, Officer and Director. The Plan
Administrator  shall be the sole manager, officer and sole member of any board
of directors and/ or board of managers of each of the Liquidating Debtors from
and following the Effective Date without the need for board or shareholder or
membership  vote and without any requirement of further action by any members,
stockholders, managers, officers, or boards of  directors or managers of the
Debtors and shall have all rights of a manager, officer and director of the
Liquidating Debtors under applicable non-bankruptcy law, and all rights
conferred under the Confirmation Order and the Plan.
 
11.          Corporate Action.
 
Section 5.11 of the Plan provides:
 
(a)           Entry of the Confirmation Order shall establish conclusive
corporate and other authority (and evidence of such corporate and other
authority) required for each of the Debtors or Liquidating Debtors, as
applicable, to undertake any and all acts and actions required to implement or
contemplated by the Plan (including, without limitation, the execution and
delivery of any APA), and such acts and actions shall be deemed to have occurred
and shall be in effect pursuant to applicable non-bankruptcy law and the
Bankruptcy Code, without the need for board or shareholder or membership  vote
and without any requirement of further action by any members, stockholders,
managers, officers, or boards of  directors or managers of the Debtors.

 
50

--------------------------------------------------------------------------------

 
 
(b)           On the Effective Date, the Liquidating Debtors (through the Plan
Administrator) are authorized to execute and/or deliver the agreements,
documents and instruments contemplated by the Plan, and any APA and any Plan
Documents, and any schedules, exhibits or other documents attached thereto or
contemplated thereby, in the name and on behalf of the Debtors and the
Liquidating Debtors.
 
(c)           Upon entry of a final decree in each Bankruptcy Case, unless
otherwise reorganized in accordance with Article V of the Plan or not previously
dissolved, the applicable Liquidating Debtor shall be deemed automatically
dissolved and wound up without any further action or formality which might
otherwise be required under applicable non-bankruptcy laws.
 
V.      CONDITIONS PRECEDENT TO
CONSUMMATION OF THE PLAN

 
A.           CONDITIONS PRECEDENT TO CONFIRMATION
 
Section 9.1 of the Plan provides that confirmation of the Plan is subject to
entry of the Confirmation Order by the Bankruptcy Court in form and substance
reasonably acceptable to the Debtors, DIP Lenders and the Purchaser.
 
B.           CONDITIONS PRECEDENT TO THE EFFECTIVE DATE
 
Section 9.2 of the Plan provides that the occurrence of the Effective Date is
subject to the satisfaction of the following conditions precedent (or conditions
subsequent with respect to actions that are to be taken contemporaneously with
or immediately upon the occurrence of the Effective Date).  With respect to the
conditions set forth in (a), (b), and (d) below, the Debtors and the Purchaser
may jointly waive any such condition.  With respect to the conditions set forth
in (c) below, only the Purchaser may waive any such condition.

 
51

--------------------------------------------------------------------------------

 
 
a)           The Confirmation Order in form and substance reasonably acceptable
to the Debtors, the Tranche A Lender, the Tranche B Lenders and Purchaser shall
have become a Final Order, and shall not be stayed, provided that the Effective
Date may occur if the Confirmation Order is not a Final Order at the option of
the Purchaser;

 
b)           The Plan Documents, including any Management Agreement, shall have
been executed and delivered, and any conditions (other than the occurrence of
the Effective Date or certification by a Debtor that the Effective Date has
occurred) contained therein shall have been satisfied or waived in accordance
therewith;

 
c)           All material governmental, regulatory and third party approvals,
authorizations, certifications, rulings, no action letters, opinions, waivers,
and/or consents in connection with the Plan, if any, have been obtained (unless
failure to do so will have a material adverse effect on the Debtors) and remain
in full force and effect, and there exists no claim, action, suit,
investigation, litigation or proceeding, pending or threatened in any court or
before any arbitrator or governmental instrumentality, which would prohibit the
consummation of the Plan;

 
d)           Closing on the Sale of the Assets shall have occurred or shall
occur on the Effective Date, and the Liquidating Debtors shall have received
from the Purchaser the Sale Proceeds.

 
C.          FILING NOTICE OF EFFECTIVE DATE
 
Section 9.3 of the Plan provides that within two (2) Business Days of the
occurrence of the Effective Date, the Liquidating Debtors shall file a notice of
occurrence of the Effective Date signed by the counsel for the Debtors in
Possession and, if different, counsel to the Liquidating Debtors, in the record
of the Bankruptcy Court reflecting (a) that the foregoing conditions to the
occurrence of the Effective Date have been satisfied or waived by the Debtors
and any other person whose consent or waiver is required, (b) the date of the
Effective Date, and (c) acknowledging that the Effective Date has occurred on
and as of such date.

 
52

--------------------------------------------------------------------------------

 
 
VI.    EFFECT OF CONFIRMATION OF PLAN
 
A.           BINDING EFFECT
 
Section 10.1 of the Plan provides that subject to the occurrence of the
Effective Date, on and after the Effective Date, the provisions of the Plan
shall bind any holder of a Claim against, or Interest in, the Debtors and inure
to the benefit of and be binding on such holder’s respective successors and
assigns, whether or not the Claim or Interest of such holder is impaired under
the Plan and whether or not such holder has accepted the Plan.
 
B.           TERM OF PRE-CONFIRMATION INJUNCTIONS OR STAYS
 
Section 10.2 of the Plan provides that unless otherwise provided in the Plan,
all injunctions or stays arising prior to the Confirmation Date in accordance
with sections 105 or 362 of the Bankruptcy Code, or otherwise, and in existence
on the Confirmation Date, shall remain in full force and effect until the
Effective Date.
 
C.           INJUNCTION AGAINST INTERFERENCE WITH PLAN
 
Section 10.3 of the Plan provides that upon the entry of the Confirmation Order,
all holders of Claims and Interests and other parties in interest, along with
their respective present or former affiliates, employees, agents, officers,
directors, or principals, shall be enjoined from taking any actions to interfere
with the implementation or consummation of the Plan.

 
53

--------------------------------------------------------------------------------

 
 
D.           INJUNCTION
 
Section 10.4 of the Plan provides that except as otherwise provided in the Plan
or the Confirmation Order, as of the Confirmation Date, but subject to the
occurrence of the Effective Date, all Persons who have held, hold or may hold
Claims against or Interests in the Debtors or the Estates are, with respect to
any such Claims or Interests, permanently enjoined after the Confirmation Date
from: commencing, conducting or continuing in any manner, directly or
indirectly, any suit, action or other proceeding of any kind (including, without
limitation, any proceeding in a judicial, arbitral, administrative or other
forum) against or affecting the Assets, the Debtors, the Liquidating Debtors, or
any of their property, or any direct or indirect transferee of any property of
or direct or indirect successor in interest to, any of the foregoing Persons or
any property of any such transferee or successor; (ii) enforcing, levying,
attaching (including, without limitation, any pre judgment attachment),
collecting or otherwise recovering by any manner or means, whether directly or
indirectly, any judgment, award, decree or order against the Assets, the
Debtors, the Liquidating Debtors or any of their property, or any direct or
indirect transferee of any property of or direct or indirect successor in
interest to, any of the foregoing Persons, or any property of any such
transferee or successor; (iii) creating, perfecting or otherwise enforcing in
any manner, directly or indirectly, any encumbrance of any kind against the
Assets, the Debtors, the Liquidating Debtors or any of their property, or any
direct or indirect transferee of any property of or successor in interest to,
any of the foregoing Persons (iv) acting or proceeding in any manner, in any
place whatsoever, that does not conform to or comply with the provisions of the
Plan to the full extent permitted by applicable law; and (v) commencing or
continuing, in any manner or in any place, any action that does not comply with
or is inconsistent with the provisions of the Plan; provided, however, that
nothing contained in the Plan shall preclude such Persons from exercising their
rights, or obtaining benefits, pursuant to and consistent with the terms of the
Plan.
 
By accepting distributions pursuant to the Plan, each holder of an Allowed Claim
or Interest will be deemed to have specifically consented to the Injunctions set
forth in this Section.
 
E.           RELEASES
 
Section 10.5 of the Plan provides the following with respect to Releases:
 
1.           Releases by the Debtors. As of the Effective Date, and subject to
its occurrence, for the good and valuable consideration provided by each of the
Released Parties, any and all claims of the Debtors against any of the Released
Parties based in whole or in part upon any act, omission, transaction,
agreement, event or other occurrence taking place on or before the Effective
Date shall be forever released and discharged.

 
54

--------------------------------------------------------------------------------

 


2.           Releases by Holders of Claims. Except as otherwise provided in the
Plan or the Confirmation Order, on the Effective Date: (i) each holder of a
Claim or Interest that voted to accept the Plan; and (ii) to the fullest extent
permissible under applicable law, as such law may be extended or interpreted
subsequent to the Effective Date, all holders of Claims and Interests, in
consideration for the obligations of the Debtors under the Plan and the other
contracts, instruments, releases, agreements or documents executed and delivered
in connection with the Plan, and each Person (other than the Debtors) that has
held, holds or may hold a Claim or Interest, as applicable, shall be deemed to
have unconditionally released the Released Parties from any and all Claims,
obligations, rights, suits, damages, Causes of Action, remedies, and
liabilities, whether known or unknown, foreseen or unforeseen, existing or
hereafter arising, in law, equity, or otherwise, that such Entity would have
been legally entitled to assert (whether individually or collectively), based in
whole or in part upon any act or omission, transaction, agreement, event, or
other occurrence taking place on or before the Effective Date.


F. 
EXCULPATION AND LIMITATION OF LIABILITY



Section 10.6 of the Plan provides that none of the Released Parties or the
Liquidating Debtors or the Plan Administrator shall have any liability to any
Entity for any act or omission in connection with or arising out of the
negotiation of the Plan, the pursuit of approval of the Disclosure Statement,
the pursuit of confirmation of the Plan, the consummation of the Plan, the
transactions contemplated and effectuated by the Plan, the administration of the
Plan, or the property to be distributed under either such plan or any other act
or omission during the administration of the Chapter 11 Cases or the Debtors’
Estates.  In all respects, each of the foregoing shall be entitled to rely upon
the advice of counsel with respect to their duties and responsibilities under
the Plan.
 
 
55

--------------------------------------------------------------------------------

 

G. 
INJUNCTION RELATED TO RELEASES AND EXCULPATION



Section 10.7 of the Plan provides that upon the Effective Date, except as
otherwise provided in the Plan, the Confirmation Order shall permanently enjoin
the commencement or prosecution by any Person, whether directly, derivatively or
otherwise, of any claims, obligations, suits, judgments, damages, demands,
debts, rights, causes of action or liabilities released pursuant to the Plan,
including but not limited to the claims, obligations, suits, judgments, damages,
demands, debts, rights, causes of action or liabilities released in Sections
10.5 and 10.6 of the Plan. Such injunction shall extend to Purchaser and their
respective properties and interests in property.


H. 
DISCHARGE



Section 10.8 of the Plan provides that except as otherwise provided in the Plan,
to the fullest extent permitted by applicable law (a) on the Effective Date, the
Confirmation Order will operate as a discharge under Bankruptcy Code section
1141(d)(1), and release of any and all Claims, debts (as such term is defined in
Bankruptcy Code section 101(12)), Liens, security interests and encumbrances of
and against all property of each of the Debtors that arose before confirmation,
including without limitation, any Claim of the kind specified in Bankruptcy Code
sections 502(g), 502(h) or 502(i) and all principal and interest, whether
accrued before, on or after the Petition Date, regardless of whether (i) a proof
of claim in respect of such Claim has been filed or deemed filed, (ii) such
Claim has been Allowed pursuant to Bankruptcy Code section 502, or (iii) the
holder of such Claim has voted on the Plan or has voted to reject the Plan; and
(b) from and after the Confirmation Date, (x) all holders of Claims will be
barred and enjoined from asserting against the Debtors entitled to such
discharge pursuant to the Plan any Claims, debt (as defined in Bankruptcy Code
section 101(12)), Liens, security interests and encumbrances of and against all
property of each of the Debtors and (y) the Debtors will be fully and finally
discharged of any liability or obligation on Disallowed Claims and Disallowed
Interests.  Except as otherwise specifically provided in the Plan, nothing in
the Plan will be deemed to waive, limit or restrict in any manner the discharge
granted upon confirmation of the Plan pursuant to Bankruptcy Code section 1141.
 
 
56

--------------------------------------------------------------------------------

 

I. 
RETENTION OF CAUSES OF ACTION/RESERVATION OF RIGHTS.



Section 10.9 of the Plan provides that except as expressly provided otherwise in
the Plan, nothing contained in the Plan or the Confirmation Order shall be
deemed to be a waiver or relinquishment of any rights, claims or Causes of
Action, rights of setoff, or other legal or equitable defenses that the Debtors
had immediately prior to the Effective Date on behalf of the Estates or of
themselves in accordance with any provision of the Bankruptcy Code or any
applicable non-bankruptcy law.


J. 
NO SUCCESSOR LIABILITY



Section 10.10 of the Plan provides that except as otherwise expressly provided
in the Plan or an APA, the Purchaser shall have no responsibility for any
liabilities or obligations of the Debtors, the Liquidating Debtors, the Plan
Administrator or any other party relating to or arising out of the operations of
or Assets of the Debtors, arising prior to the Effective Date. The Purchaser is
not, and shall not be deemed to be, a successor to any of the Debtors or
Liquidating Debtors by reason of any theory of law or equity, and the Purchaser
shall not have any successor or transferee liability of any kind or character,
except that the Purchaser shall assume the Assumed Liabilities under the terms
and subject to the conditions set forth in the Plan or an APA.
 
 
57

--------------------------------------------------------------------------------

 

VII.  EXECUTORY CONTRACTS
 
A. 
GENERAL TREATMENT



Section 8.1 of the Plan provides that to the extent not previously assumed or
rejected pursuant to an earlier Sale Order,


(a).          As of and subject to the occurrence of the Effective Date, all
executory contracts and unexpired leases of the Debtors shall be deemed to be
rejected by the applicable Debtor as of the Effective Date, except for any
executory contract or unexpired lease that: (i) previously has been assumed and
assigned or assumed pursuant to an order of the Bankruptcy Court; (ii) is
designated in an APA as a contract or lease to be assumed or assumed and
assigned to a Purchaser (such list of contracts and leases to be assumed, the
“Schedule of Assumed Contracts and Leases”); or (iii) is the subject of a
separate motion to assume or assume and assign or to reject under section 365 of
the Bankruptcy Code pending on the Effective Date. For the avoidance of doubt,
the Debtors may add any executory contract or unexpired lease to the Schedule of
Assumed Contracts and Leases, thereby providing for the assumption or assumption
and assignment of such executory contract or lease pursuant to the terms of the
Plan, or move to reject any executory contract or unexpired lease (including any
such contracts or leases on the Schedule of Assumed Contracts and Leases),
thereby providing for its rejection pursuant to the terms of the Plan, at any
time prior to the Effective Date. Subject to the occurrence of the Effective
Date, entry of the Confirmation Order by the Bankruptcy Court shall constitute
approval of such assumptions, assumptions and assignments and rejections
pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Listing a contract
or lease in the Schedule of Assumed Contracts and Leases or rejecting any
contract or lease shall not constitute an admission by the applicable Debtor
that the applicable Debtor has any liability thereunder.
 
 
58

--------------------------------------------------------------------------------

 

(b)           Subject to Section 8.2 of the Plan, entry of the Confirmation
Order shall, subject to the occurrence of the Effective Date, constitute: (i)
the approval, pursuant to sections 365(a) and 1123(b) of the Bankruptcy Code, of
the assumption and/or assumption and assignment of the executory contracts and
unexpired leases assumed and/or assigned pursuant to Section 8.1(a) and Section
8.1(b) of the Plan; and (ii) the approval, pursuant to sections 365(a) and
1123(b) of the Bankruptcy Code, of the rejection of the executory contracts and
unexpired leases rejected pursuant to Section 8.1(a) and Section 8.1(b) of the
Plan.


B.
CLAIMS BASED ON REJECTION OF EXECUTORY CONTRACTS OR UNEXPIRED LEASES

 
Section 8.2 of the Plan provides:
 
(a)           Treatment:  Except as otherwise provided in the Plan, all Claims
arising from the rejection of executory contracts or unexpired leases, if any,
will be treated as Unsecured Claims. All such Claims shall be discharged on the
Effective Date, and shall not be enforceable against the Debtors, the
Liquidating Debtors, the Assets, the Purchaser or their respective properties or
interests in property (and, for the avoidance of doubt, such rejected contracts
and leases shall not constitute Assumed Liabilities).


(b)          Deadline: To the extent not otherwise provided pursuant to an
earlier Sale Order, each Person who is a party to a contract or lease rejected
under the Plan must file with the Bankruptcy Court and serve on the Debtors or,
if after the Effective Date, on the Liquidating Debtors, no later than the
earlier of (i) thirty (30) days after the entry of an order for the rejection of
such contract or lease or (ii) thirty (30) days after the Effective Date, a
proof of claim for damages alleged to arise from the rejection of the applicable
contract or lease or be forever barred from filing a Claim, or sharing in
distributions under the Plan, related to such alleged rejection damages.
 
 
59

--------------------------------------------------------------------------------

 

C.
CURE OF DEFAULTS FOR ASSUMED EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 
Section 8.3 of the Plan provides that to the extent not previously assumed or
rejected pursuant to an earlier Sale Order and, with respect to Cure Costs, to
the extent not previously set pursuant to an earlier order of the Bankruptcy
Court,


(a)           Assumption Notice: The Debtors shall serve a notice (the
“Assumption Notice”) (which may be part of or included with the Schedule of
Assumed Contracts and Leases) on the applicable counterparty of the potential,
assumption, or assumption and assignment, of a executory contracts and unexpired
leases that are anticipated to be assumed or assumed and assigned to a Purchaser
(the “Assumed Leases and Contracts”) in connection with the Sale of the Assets
and the amount, if any, that the Debtors contend is the amount needed to cure
any defaults and to pay any pecuniary losses with respect to such Assumed Leases
and Contracts (the “Cure Costs”); provided however, if the Debtors identify
additional executory contracts and unexpired leases that might be assumed by the
Debtors or assumed and assigned to a Purchaser, the Debtors will promptly send a
supplemental Assumption Notice to the applicable counterparties to such contract
or lease.
 
 
60

--------------------------------------------------------------------------------

 

(b)           Time for Payment of Cure Costs: Except to the extent otherwise
agreed in writing by the Debtors, Purchaser and the non-Debtor party or parties
to each such Assumed Lease and Contract to be assigned to a Purchaser, the
Purchaser (or the Debtors if so specified in the APA) shall cure any monetary
defaults arising under each executory contract and lease to be assumed pursuant
to the Plan and assigned to the Purchaser pursuant to Section 8.1(a) or Section
8.1(b) of the Plan, in accordance with section 365(b)(1) of the Bankruptcy Code,
by payment of the Cure Cost on the later of: (i) the Effective Date or as soon
thereafter as is reasonably practicable; (ii) the date on which the Cure Cost
has been resolved (either consensually or through judicial decision at the Cure
Dispute Hearing, subject, in any such case, to the terms and conditions of any
APA) or as soon thereafter as is reasonably practicable; and (iii) such other
date as mutually agreed upon by the Debtors, Purchaser and the non-Debtor party
or parties to each such Assumed Lease and Contract to be assigned to a
Purchaser. To the extent an Assumed Lease or Contract is not to be assigned to a
Purchaser, the Debtors shall cure monetary defaults on the later of (i) the
Effective Date or as soon thereafter as is reasonably practicable; (ii) the date
on which the Cure Cost has been resolved (either consensually or through
judicial decision at the Cure Dispute Hearing, subject, in any such case, to the
terms and conditions of any APA) or as soon thereafter as is reasonably
practicable; and (iii) such other date as mutually agreed upon by the Debtors
and the non-Debtor party or parties to each such Assumed Lease and Contract.


(c)           Objections to Cure Costs:  Any party that fails to timely object
to the applicable Cure Cost listed on the Assumption Notice by the deadline set
forth in the Assumption Notice: (a) shall be forever barred, estopped and
enjoined from (x) disputing the Cure Cost relating to any executory contract or
unexpired lease set forth in the Assumption Notice, (y) asserting any Claim
against the applicable Debtor or the Purchaser or their properties arising under
section 365(b)(1) of the Bankruptcy Code other than as set forth on the
Assumption Notice; and (b) shall be deemed to have consented to the assumption
or the assumption and assignment of such executory contract and unexpired lease
and shall be forever barred and estopped from asserting or claiming against the
Debtors, the Liquidating Debtors, the Purchaser or any other assignee of the
relevant executory contract or unexpired lease that any additional amounts are
due or defaults exist, or conditions to assumption or assumption and assignment
of such executory contract or unexpired lease must be satisfied (pursuant to
section 365(b)(1) of the Bankruptcy Code or otherwise). Any objection relating
to the Cure Cost shall specify the Cure Cost proposed by the counterparty to the
applicable contract or lease.
 
 
61

--------------------------------------------------------------------------------

 

(d)           Cure Dispute Hearing:  In the event of a timely objection (a “Cure
Dispute”) regarding: (i) any Cure Cost; (ii) the ability of the Debtors or the
Purchaser to demonstrate “adequate assurance of future performance” (within the
meaning of section 365 of the Bankruptcy Code) under any contract or lease to be
assumed; or (iii) any other matter pertaining to the proposed assumption or
assumption and assignment, a Hearing will be held by the Bankruptcy Court to
consider any such objection (a “Cure Dispute Hearing”).  The cure payments
required by section 365(b)(1) of the Bankruptcy Code shall be made at the time
set forth in Section 8.3(b) of the Plan following the entry of a Final Order
resolving such Cure Dispute and approving the assumption. To the extent a Cure
Dispute relates solely to a Cure Cost, the applicable Debtor may assume or
assume and assign the applicable contract or lease prior to the resolution of
the Cure Dispute provided that the Purchaser (or the Debtors if such Assumed
Contract or Lease is not to be assigned to a Purchaser) establishes a reserve
containing Cash in an amount sufficient to pay the full amount asserted as cure
payment by the non-Debtor party to such contract or lease (or such smaller
amount as may be fixed or estimated by the Bankruptcy Court). To the extent the
Cure Dispute is resolved or determined unfavorably to the applicable Debtor in
its judgment, then such contract or lease shall not be assumed under the Plan
and the Debtor, or the Liquidating Debtor if after the Effective Date, shall
have the right to reject the applicable executory contract or unexpired lease
effective as of the Effective Date after such determination at the Cure Hearing.


D. 
COMPENSATION AND BENEFIT PROGRAMS



Section 8.4 of the Plan provides that to the extent any exist, all employment
and severance policies, and all compensation and benefit plans, policies, and
programs of the Debtors applicable to their respective employees, retirees and
non-employee directors including, without limitation, all savings plans,
retirement plans, healthcare plans, disability plans, severance benefit plans,
incentive plans, and life, accidental death and dismemberment insurance plans
are treated as executory contracts under the Plan and on the Effective Date
shall be rejected as the Effective Date.
 
 
62

--------------------------------------------------------------------------------

 

VIII.        PROCEDURES FOR RESOLVING CLAIMS


A. 
OBJECTIONS TO CLAIMS AND INTERESTS

 
Section 7.1 of the Plan provides that the Liquidating Debtors shall be entitled
to object to Claims and Interests after the Effective Date, provided, however,
the Liquidating Debtors may only object to Mission Critical Vendor Claims or
Claims that are Assumed Liabilities if and as directed by Purchaser. Any
objections to those Claims (other than Administrative Expense Claims) and
Interests, shall be filed no later than one-hundred twenty (120) days after the
Effective Date, subject to any extensions granted pursuant to further order of
the Bankruptcy Court, which extensions may be obtained by the Liquidating
Debtors without notice upon ex parte motion.  Any Claims and Interests filed
after the Bar Date shall be deemed disallowed and expunged in their entirety
without further order of the Bankruptcy Court. Notwithstanding any authority to
the contrary, an objection to a Claim or Interest shall be deemed properly
served on the holder if the objecting party effects service in any of the
following manners: (i) in accordance with Federal Rule of Civil Procedure 4, as
modified and made applicable by Bankruptcy Rule 7004; (ii) by first class mail,
postage prepaid, on the signatory on the proof of claim; or (iii) on any counsel
that has appeared on the holder’s behalf in the Bankruptcy Cases (so long as
such appearance has not been subsequently withdrawn). From and after the
Effective Date, the Liquidating Debtors, in consultation with Purchaser, may
settle or compromise any Disputed Claim or Disputed Interest without need for
notice or approval of the Bankruptcy Court.


B. 
DISPUTED CLAIMS AND DISPUTED INTERESTS



Section 7.2 of the Plan provides:


(a)           No Distributions or Payments Pending Allowance. Except as provided
in Section 7.3, Disputed Claims and Disputed Interests shall not be entitled to
any Plan Distributions unless and until such Disputed Claims or Disputed
Interests become Allowed Claims or Allowed Interests.
 
 
63

--------------------------------------------------------------------------------

 

(b)           Plan Distributions to Holders of Subsequently Allowed Claims and
Allowed Interests. On each Distribution Date (or such earlier date as determined
by the Liquidating Debtors in their sole discretion but subject to Section 7.3),
the Liquidating Debtors or Purchaser, as the case may be, will make
distributions or payments: (i) on account of any Disputed Claim or Disputed
Interest that has become an Allowed Claim or Allowed Interest since the
occurrence of the previous Distribution Date; and (ii) on account of previously
Allowed Claims or Allowed Interests of property that would have been distributed
or paid to the holders of such Claims or Interests on the dates distributions
previously were made to holders of Allowed Claims or Allowed Interests in such
Class had the Disputed Claims or Disputed Interests that have become Allowed
Claims or Allowed Interests been Allowed on such dates. The Liquidating Debtors,
or Purchaser, as the case may be, shall distribute in respect of such newly
Allowed Claims or Allowed Interests the Plan Consideration as to which holders
of such Claims or Interests would have been entitled under the Plan if such
newly Allowed Claims or Allowed Interests were fully or partially Allowed, as
the case may be, on the Effective Date, less direct and actual expenses, fees,
or other direct costs of maintaining Plan Consideration on account of such
Disputed Claims and Disputed Interests.


(c)           Distribution of Reserved Plan Consideration Upon
Disallowance.  Except as otherwise provided in the Plan, to the extent any
Disputed Claim or Disputed Interest has become Disallowed in full or in part (in
accordance with the procedures set forth in the Plan), any Plan Consideration
held by the Liquidating Debtors on account of, or to pay, such Disputed Claim or
Disputed Interest, including amounts held in any reserve, shall become the sole
and exclusive property of the Liquidating Debtors and shall be applied in
accordance with the terms of the Plan.
 
 
64

--------------------------------------------------------------------------------

 

C. 
ESTIMATION OF CLAIMS



Section 7.3 of the Plan provides that for purposes of calculating and making
distributions under the Plan, the Liquidating Debtors shall be entitled to
estimate, in good faith and with due regard to litigation risks associated with
Disputed Claims, the maximum dollar amount of Allowed and Disputed Claims,
inclusive of contingent and/or unliquidated Claims in a particular Class. The
Liquidating Debtors may request that the Bankruptcy Court estimate any Claim
pursuant to section 502(c) of the Bankruptcy Code for purposes of determining
the Allowed amount of such Claim regardless of whether any Person has previously
objected to such Claim or whether the Bankruptcy Court has ruled on any such
objection, and the Bankruptcy Court shall retain jurisdiction to estimate any
Claim for purposes of determining the allowed amount of such Claim at any time.
In the event that the Bankruptcy Court estimates any contingent or unliquidated
Claim for allowance purposes, that estimated amount will constitute either the
Allowed amount of such Claim or a maximum limitation on such Claim, as
determined by the Bankruptcy Court. If the estimated amount constitutes a
maximum limitation on such Claim, the objecting party may elect to pursue any
supplemental proceedings to object to any ultimate payment on such Claim. All of
the objection, estimation, settlement, and resolution procedures set forth in
the Plan are cumulative and not necessarily exclusive of one another. Claims may
be estimated and subsequently compromised, settled, resolved or withdrawn by any
mechanism approved by the Bankruptcy Court.
 
 
65

--------------------------------------------------------------------------------

 

D. 
NO RECOURSE



Section 7.4 of the Plan provides that notwithstanding that the Allowed amount of
any particular Disputed Claim or Disputed Interest is reconsidered under the
applicable provisions of the Bankruptcy Code and Bankruptcy Rules or is Allowed
in an amount for which after application of the payment priorities established
by the Plan there is insufficient value to provide a recovery equal to that
received by other holders of Allowed Claims or Allowed Interests in the
respective Class, no such holder shall have recourse against the Debtors, the
Liquidating Debtors, Plan Administrator, the Purchaser, or any of their
respective professionals, consultants, officers, directors, employees or members
or their successors or assigns, or any of their respective property, or the
Assets. However, nothing in the Plan shall modify any right of a holder of a
Claim under section 502(j) of the Bankruptcy Code, nor shall it modify or limit
the ability, if any, of claimants to seek disgorgement to remedy any unequal
distribution from parties other than those released under this section. THE
ESTIMATION OF CLAIMS AND THE ESTABLISHMENT OF RESERVES UNDER THE PLAN MAY LIMIT
THE DISTRIBUTION TO BE MADE ON INDIVIDUAL DISPUTED CLAIMS, REGARDLESS OF THE
AMOUNT FINALLY ALLOWED ON ACCOUNT OF SUCH DISPUTED CLAIMS.


E. 
EXPENSES INCURRED ON OR AFTER THE EFFECTIVE DATE



Section 7.5 of the Plan provides that except as otherwise ordered by the
Bankruptcy Court, in accordance with Article 5.6(5) of the Plan, the reasonable
fees and expenses of the Plan Administrator and the reasonable fees and expenses
incurred by any Professional Person retained by the Liquidating Debtors on or
after the Effective Date in connection with implementation of the Plan,
including without limitation, reconciliation of objection to, and settlement of
Claims, shall constitute Wind Down Costs and shall be paid in Cash by the
Liquidating Debtors from proceeds available for such payments pursuant to the
Plan.
 
 
66

--------------------------------------------------------------------------------

 

IX.  CERTAIN MISCELLANEOUS PROVISIONS


A. 
SURRENDER OF INSTRUMENTS



Section 12.1 of the Plan provides that the Liquidating Debtors may in their
discretion require as a condition to participation under the Plan, that the
holder of a note, debenture or other evidence of indebtedness of the Debtors
that desires to receive the property to be distributed on account of an Allowed
Claim based on such note, debenture or other evidence of indebtedness shall
surrender such note, debenture or other evidence of indebtedness to the
Liquidating Debtors, or their designee (unless such holder’s Claim will be
reinstated by the Plan, in which case such surrender shall not be required), and
shall execute and deliver such other documents as are necessary to effectuate
the Plan; provided, however, that if a claimant is a holder of an equity
security, note, debenture or other evidence of indebtedness for which no
physical certificate was issued to the holder but which instead is held in
book-entry form then the Liquidating Debtors or the indenture trustee for such
equity security, note, debenture or other evidence of indebtedness shall waive
the requirement of surrender. Except as otherwise provided in this section, if
no required surrender of a security, note, debenture or other evidence of
indebtedness occurs and a claimant does not provide an affidavit and
indemnification agreement, in form and substance satisfactory to the Liquidating
Debtors, that such security, note, debenture or other evidence of indebtedness
was lost, then no distribution may be made to any claimant whose Claim or
Interest is based on such security, note, debenture or other evidence of
indebtedness thereof.


B. 
EXEMPTION FROM CERTAIN TRANSFER TAXES



Section 12.2 of the Plan provides that to the fullest extent permitted by
applicable law, all sale transactions consummated by the Debtors or the
Liquidating Debtors, including the transfers effectuated under the Plan, the
sale by the Debtors or Liquidating Debtors Assets pursuant to section 363(b) of
the Bankruptcy Code or the Plan, and any assumption, assignment, and/or sale by
the Debtors of their interests in unexpired leases of non-residential real
property or executory contracts pursuant to section 365(a) of the Bankruptcy
Code, shall constitute a “transfer under a plan” within the purview of section
1146 of the Bankruptcy Code, and shall not be subject to any stamp, real estate
transfer, mortgage recording, or other similar tax.
 
 
67

--------------------------------------------------------------------------------

 

C. 
EXEMPTION FROM SECURITIES LAWS



Section 12.3 of the Plan provides that the New Common Stock, including the
Series A Preferred Stock, Series B Preferred Stock, and Series C Preferred
Stock, shall be exempt from registration under any federal, state or local law,
rule or regulation pursuant to Section 1145 of the Bankruptcy Code or other
applicable law.  Any person who solicits or participates in the offer, issuance,
sale or purchase of the New Common Stock, including the Series A Preferred
Stock, Series B Preferred Stock, and Series C Preferred Stock, issued under the
Plan, in good faith and in compliance with the applicable provisions of the
Bankruptcy Code, shall not be liable, on account of such solicitation or
participation, for violation of any applicable law, rule or regulation governing
solicitation of acceptance or rejection of the Plan or the offer, issuance, sale
or purchase of securities pursuant thereto. The Debtors have, and upon
confirmation of the Plan shall be deemed to have, solicited acceptances of the
Plan in good faith and in compliance with the applicable provisions of the
Bankruptcy Code, and the Debtors and the Purchaser (and their respective
affiliates, agents, directors, managers, officers, employees, advisors, and
attorneys) have participated in good faith and in compliance with the applicable
provisions of the Bankruptcy Code in the offer, issuance, sale, and purchase of
any securities offered and sold under the Plan, and therefore are not, and on
account of such offer, issuance, sale, solicitation, and/or purchase shall not
be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan
or offer, issuance, sale, or purchase of the securities offered and sold under
the Plan.
 
 
68

--------------------------------------------------------------------------------

 

D. 
RETIREE BENEFITS



Section 12.4 of the Plan provides that on and after the Effective Date, pursuant
to section 1129(a)(13) of the Bankruptcy Code, payments in respect of retiree
benefits (within the meaning of, and subject to the limitations of, section 1114
of the Bankruptcy Code), if any, at the level established in accordance with
section 1114 of the Bankruptcy Code, at any time prior to the Confirmation Date,
shall be continued for the duration of the period for which the Debtors had
obligated themselves to provide such benefits. Nothing in the Plan shall: (i)
restrict Purchaser’s right to modify the terms and conditions of the retiree
benefits, if any, as otherwise permitted pursuant to the terms of the applicable
plans, non-bankruptcy law, or section 1114(m) of the Bankruptcy Code; or (ii) be
construed as an admission that any such retiree benefits are owed by the
Debtors.


E. 
DISSOLUTION OF CREDITORS’ COMMITTEE



Section 12.5 of the Plan provides that any Creditors’ Committee shall be
automatically dissolved on the later of: (i) the Effective Date; and (ii) the
conclusion of any appeals with respect to the Confirmation Order (but such
functions shall relate solely to services performed related to such appeal), and
the Creditors’ Committee shall be deemed dissolved as of such date except with
respect to the review and prosecution of Fee Claims and any objections thereto.
Following the Effective Date, the attorneys and financial advisors, if any, to
the Creditors’ Committee shall be entitled to assert any reasonable claims for
compensation for services rendered or reimbursement for expenses incurred after
the Effective Date in connection with the pursuit of their own Fee Claims or the
representation of the Creditors’ Committee in connection with the review of and
the right to be heard in connection with all Fee Claims. Except as otherwise
provided in this Section 12.5, on the Effective Date, all members, employees or
agents of the Creditors’ Committee shall be released and discharged from all
rights and duties arising from, or related to, the Bankruptcy Cases.
 
 
69

--------------------------------------------------------------------------------

 

F. 
AMENDMENTS/CHANGES OF PLAN STRUCTURE



Section 12.6 of the Plan provides the following:


(a)           Plan Modifications. The Plan may be amended, modified, or
supplemented by the Debtors in the manner provided for by section 1127 of the
Bankruptcy Code or as otherwise permitted by law, without additional disclosure
pursuant to section 1125 of the Bankruptcy Code, except as otherwise ordered by
the Bankruptcy Court. In addition, after the Confirmation Date, so long as such
action does not materially and adversely affect the treatment of holders of
Allowed Claims or Allowed Interests pursuant to the Plan, the Debtors may remedy
any defect or omission or reconcile any inconsistencies in the Plan, the Plan
Documents and/or the Confirmation Order, with respect to such matters as may be
necessary to carry out the purposes and effects of the Plan, and any holder of a
Claim or Interest that has accepted the Plan shall be deemed to have accepted
the Plan as amended, modified, or supplemented.


(b)          Amendments to Accommodate Reorganization Election. To accommodate
the Plan structure determined by Purchaser, the Plan may be modified at any time
prior to the Effective Date to provide (i) for the change in the defined term
“Liquidating Debtors” and the substitution of “Reorganized Debtors” in its
place, as appropriate; (ii) for the retention of Assets by the Reorganized
Debtors (rather than a sale of the Assets to Purchaser) and the continued
operation of the Reorganized Debtors; (iii) for the issuance and distribution to
holders of Claims and Interests of the New Common Stock and Preferred Stock in
the Reorganized Debtors’ Parent (rather than in Newco) in the same percentages
and on the same basis as provided in the Plan; (iv) for the elimination of the
Plan Administrator and the vesting of the rights and duties to implement the
Plan in the Reorganized Debtors rather than the Liquidating Debtors; (v) for the
appointment of new officers, directors and managers, as applicable, of the
Reorganized Debtors; (vi) for the assumption of, and payment of Cure Costs by,
the Reorganized Debtors, of any Assumed Leases and Contracts (rather than the
assignment thereof to, and payment of Cure Costs by, the Purchaser); and (vii)
for other technical conforming changes in provisions of the Plan as deemed
necessary by the Purchaser and Debtors to accommodate the change in structure
thereof. The Plan Consideration and the Plan Distribution shall not be adversely
affected by such modifications.  Confirmation of the Plan shall constitute
findings and conclusions that such modifications shall be deemed to be
non-material modifications to the Plan, no holders of Claims or Interests are
adversely affected by such modifications, no additional disclosure shall be
required with respect to such modifications, no re-solicitation shall be
required as a result of such modifications, all acceptances and rejections of
the Plan shall be unaffected by the modifications and, if the modifications are
made after the Confirmation Hearing, no additional Confirmation Hearing shall be
required with respect to such modifications, and the Plan, as so modified, shall
constitute the Plan, as defined in the Plan, for all purposes.
 
 
70

--------------------------------------------------------------------------------

 

(c)           Amendments to Accommodate Sale of Assets. In the event of a sale
of the Assets pursuant to section 363 of the Bankruptcy Code prior to the
Effective Date, upon motion by the Debtors (which may be heard on an expedited
basis), the Debtors may modify the Plan prior to the Effective Date to provide
for technical conforming changes to the Plan to reflect and accommodate the
prior sale of the Assets. The Plan Consideration and the Plan Distribution shall
not be adversely affected by such modifications. Confirmation of the Plan shall
constitute  findings and conclusions that the modifications  shall be deemed to
be non-material modifications to the Plan, no holders or Claims or Interests are
adversely affected by such modifications, no additional disclosure shall be
required with respect to such non-material modifications, no re-solicitation
shall be required as a result of the non-material modifications, all acceptances
and rejections of the Plan shall be unaffected by the modifications and, if the
modifications are made after the Confirmation Hearing, no additional
Confirmation Hearing shall be required with respect to such modifications, and
the Plan as so modified, shall constitute the Plan, as defined in the Plan for
all purposes.
 
 
71

--------------------------------------------------------------------------------

 

(d)          Other Amendments. Prior to the Effective Date, the Debtors may make
appropriate technical adjustments and modifications to the Plan without further
order or approval of the Bankruptcy Court; provided, however, that such
technical adjustments and modifications do not adversely affect in a material
way the treatment of holders of Claims or Interests under the Plan.
Notwithstanding the foregoing provisions of Article 12.6, no amendment to the
Plan shall be effective unless it has been agreed to in writing by the
Purchaser.


G. 
POOLING OF ASSETS



Section 12.7 of the Plan provides that the Plan is premised upon the pooling of
the Assets of the Debtors solely for purposes of actions associated with the
confirmation and consummation of the Plan, including, but not limited to,
voting, confirmation and distribution.  In connection herewith, each and every
Claim filed or to be filed in the Chapter 11 Cases against any of the Debtors
shall be deemed a single consolidated Claim against and obligation of all the
consolidated Debtors.  The Plan does not contemplate the merger or dissolution
of any of the Debtors or the transfer or commingling of any Assets of any of the
Debtors, except to accomplish the distributions under the Plan.  Such pooling of
Assets shall not affect (other than for Plan voting, treatment, and/or
distribution purposes) (i) the legal and corporate structures of the Debtors or
the Reorganized Debtors or (ii) any guarantees that may be required to be
provided on and after the Effective Date.


H. 
REVOCATION OR WITHDRAWAL OF THE PLAN



Section 12.8 of the Plan provides that subject to the provisions of the Plan
Support Agreement, the Debtors reserve the right to revoke or withdraw the Plan
prior to the Effective Date. If the Debtors revoke or withdraw the Plan prior to
the Effective Date as to any or all of the Debtors, or if confirmation or the
Effective Date as to any or all of the Debtors does not occur, then, with
respect to such Debtors: (a) the Plan shall be null and void in all respects;
(b) any settlement or compromise embodied in the Plan (including the fixing or
limiting to an amount certain any Claim or Interest or Class of Claims or
Interests), assumption or rejection of executory contracts or leases affected by
the Plan, and any document or agreement executed pursuant to the Plan shall be
deemed null and void; and (c) nothing contained in the Plan shall (i) constitute
a waiver or release of any Claims by or against, or any Interests in, such
Debtors or any other Person, (ii) prejudice in any manner the rights of such
Debtors or any other Person or (iii) constitute an admission of any sort by the
Debtors or any other Person.
 
 
72

--------------------------------------------------------------------------------

 

I.
ALLOCATION OF PLAN DISTRIBUTIONS BETWEEN PRINCIPAL AND INTEREST

 
Section 12.9 of the Plan provides that to the extent that any Allowed Claim
entitled to a distribution under the Plan consists of indebtedness and other
amounts (such as accrued but unpaid interest thereon), such distribution shall
be allocated first to the principal amount of the Claim (as determined for
federal income tax purposes) and then, to the extent the consideration exceeds
the principal amount of the Claim, to such other amounts.


J. 
SEVERABILITY



Section 12.10 of the Plan provides that if, prior to the entry of the
Confirmation Order, any term or provision of the Plan is held by the Bankruptcy
Court to be invalid, void, or unenforceable, the Bankruptcy Court, at the
request of the Debtors, shall have the power to alter and interpret such term or
provision to make it valid or enforceable to the maximum extent practicable,
consistent with the original purpose of the term or provision held to be
invalid, void, or unenforceable, and such term or provision shall then be
applicable as altered or interpreted. Notwithstanding any such holding,
alteration, or interpretation, the remainder of the terms and provisions of the
Plan will remain in full force and effect and will in no way be affected,
impaired, or invalidated by such holding, alteration, or interpretation. The
Confirmation Order shall constitute a judicial determination and shall provide
that each term and provision of the Plan, as it may have been altered or
interpreted in accordance with the foregoing, is valid and enforceable pursuant
to its terms.
 
 
73

--------------------------------------------------------------------------------

 

K. 
GOVERNING LAW



Section 12.11 of the Plan provides that except to the extent that the Bankruptcy
Code or other federal law is applicable, or to the extent a Plan Document or
exhibit or schedule to the Plan provides otherwise, the rights, duties, and
obligations arising under the Plan and the Plan Documents shall be governed by,
and construed and enforced in accordance with, the laws of the State of New
York, without giving effect to the principles of conflict of laws thereof.


L. 
INCONSISTENCY



Section 12.12 of the Plan provides that in the event of any inconsistency among
the Plan, the Disclosure Statement, the Plan Documents, any exhibit to the Plan
or any other instrument or document created or executed pursuant to the Plan,
the provisions of the Plan shall govern.


M. 
INSURANCE



Section 12.13 of the Plan provides that nothing in the Plan will diminish or
impair the enforceability of any policies of insurance that may cover Claims
against or Interests in the Estates, the Debtors or any related Person.  Holders
of Claims that are eligible to be satisfied, in whole or in part, through any
such policy will be obligated, as a condition to receiving any distributions
under the Plan, to seek recovery or assist the Debtors, Reorganized Debtors,
Liquidating Debtors, Purchaser, and Plan Administrator, as applicable, in
seeking recovery under such policies with regard to such Claims.


N. 
SUCCESSORS AND ASSIGNS



Section 12.14 of the Plan provides that the rights, benefits, and obligations of
any Person named or referred to in the Plan shall be binding upon, and shall
inure to the benefit of the heirs, executors, administrators, successors and/or
assigns of such Person.
 
 
74

--------------------------------------------------------------------------------

 

O. 
TIME



Section 12.15 of the Plan provides In computing any period of time prescribed or
allowed by the Plan, unless otherwise set forth in the Plan or determined by the
Bankruptcy Court, the provisions of Bankruptcy Rule 9006 shall apply.


P. 
CREDIT BID



Section 12.16 of the Plan provides that nothing in the Plan shall impair or
otherwise alter the rights of the Tranche A Lender, the Tranche B Agent or the
Pre-Petition Debenture Agents to credit bid with respect to any sale of the
Assets or the Debtors’ equity under either a sale pursuant to section 363(k) of
the Bankruptcy Code or the Plan.


Q. 
NOTICES



Section 12.18 of the Plan provides that in order to be effective, all notices,
requests, and demands to or upon the Liquidating Debtors from and after the
Effective Date shall be in writing (including by email or facsimile
transmission) and, unless otherwise provided in the Plan, shall be deemed to
have been duly given or made only when actually delivered or, in the case of
notice by email or facsimile transmission, when received and confirmed,
addressed as follows:


To the Debtors:


GLOBAL CAPACITY HOLDCO, LLC

Attn: George King

200 S. Wacker Drive, Suite 1650

Chicago, Illinois 60608

Telephone: (917) 398-0815

gking@globalcapacity.com
 
GLOBAL CAPACITY HOLDCO, LLC

Attn: Patrick Shutt

200 S. Wacker Drive, Suite 1650

Chicago, Illinois 60608

Telephone: (312) 660.5097

pshutt@globalcapacity.com
 
-and-
 
 
75

--------------------------------------------------------------------------------

 

HELLER DRAPER HAYDEN PATRICK & HORN, LLC
 
Attn: Douglas S. Draper, Esq.
ddraper@hellerdraper.com

650 Poydras Street – 25th Floor

New Orleans, LA  70130

Telephone:  (504) 299-3300

Facsimile:  (504) 299-3399

Counsel to the Debtors and Debtors in Possession
 
-and-
 
WOMBLE CARLYLE SANDRIDGE & RICE, PLLC

Attn.: Francis A. Monaco, Jr.

fmonaco@wcsr.com

222 Delaware Avenue, Suite 1501

Wilmington, DE 19801

Telephone: (302) 252-4320

Facsimile: (302) 252-4330

Counsel to the Debtors and Debtors in Possession
 
To the Pre-Petition Debenture Holders:
 
OLSHAN GRUNDMAN FROME ROSENZWEIG & WOLOSKY LLP
 
Attn: Adam Friedman, Esq.

Park Avenue Tower

65 East 55th Street

New York, New York 10022

Telephone: (212) 451-2216

Facsimile: (212) 451-2222

afriedman@olshanlaw.com

Counsel to Pre-Petition Debenture Holders
 
-and-
 
Young Conaway Stargatt & Taylor, LLP

The Brandywine Building

1000 West Street, 17th Floor

P.O. Box 391

Wilmington, DE 19801

Telephone: (302) 571.6600

Facsimile: (302) 571.1253

Counsel to Pre-Petition Debenture Holders

rbrady@ycst.com
 
 
76

--------------------------------------------------------------------------------

 

To the Tranche A DIP Lender:
 
Downtown CP-CGSY, LLC

c/o Downtown Capital Partners, LLC

One Barker Avenue, Suite 260

White Plains, New York 10601

Telephone: (914) 683-9614

Attn:  Gary Katz

 
-and-
 
GREENBERG TRAURIG, LLP

Attn: Alan J. Brody, Esq.

200 Park Avenue

Florham Park, New Jersey 07932

Telephone: (973) 443-3542

Facsimile: (973) 298-1333

BrodyA@gtlaw.com

Counsel to Tranche A DIP Lender
 
To the Tranche B DIP Lenders:
 
BLACK RIVER GLOBAL EQUITY FUND LTD.

as Tranche B Agent

12700 Whitewater Drive

Minnetonka, Minnesota 55343

Attn: Richard Gammill

Telephone: (952) 984-3173

Facsimile: (952) 249-4038

richard.gammill@black-river.com
 
R. 
RESERVATION OF RIGHTS



Section 12.19 of the Plan provides that except as expressly set forth in the
Plan, the Plan shall have no force or effect until the Effective Date. Neither
the filing of the Plan, or any statement or provision contained in the Plan, or
the taking of any action by the Debtors with respect to the Plan, shall be or
shall be deemed to be, an admission or waiver of any rights of the Debtors with
respect to any Claims or Interests prior to the Effective Date.
 
 
77

--------------------------------------------------------------------------------

 

X.   SECURITIES REGISTRATION EXEMPTION


A.
SECURITIES REGISTRATION EXEMPTION

 
To the fullest extent permitted by law, the securities to be issued pursuant to
the Plan will be issued without registration under the Securities Act or any
similar federal, state, or local law in reliance upon the exemptions set forth
in section 1145 of the Bankruptcy Code. These issuances would also be exempt
from registration under the Securities Act or any similar federal, state, or
local law in reliance on the exemption set forth in section 4(2) of the
Securities Act or Regulation D promulgated thereunder.


B.
SECTION 1145 OF THE BANKRUPTCY CODE

 
Section 1145(c) of the Bankruptcy Code provides that securities issued pursuant
to a registration exemption under section 1145(a)(1) of the Bankruptcy Code are
deemed to have been issued pursuant to a public offering.  Therefore, the
securities issued pursuant to a section 1145 exemption may generally be resold
by any holder thereof without registration under the Securities Act pursuant to
the exemption provided by section 4(1) thereof, unless the holder is an
“underwriter” with respect to such securities, as such term is defined in
section 1145(b)(1) of the Bankruptcy Code.  In addition, such securities
generally may be resold by the recipients thereof without registration under
state securities or “blue sky” laws pursuant to various exemptions provided by
the respective laws of the individual states.  However, recipients of securities
issued under the Plan are advised to consult with their own counsel as to the
availability of any such exemption from registration under federal securities
laws and any relevant state securities laws in any given instance and as to any
applicable requirements or conditions to the availability thereof.
 
Section 1145(b)(1) of the Bankruptcy Code defines an “underwriter” for purposes
of the Securities Act as one who, subject to certain exceptions, (a) purchases a
claim with a view to distribution of any security to be received in exchange for
such claim, or (b) offers to sell securities offered or sold under the plan for
the holders of such securities, or (c) offers to buy securities issued under the
plan from the holders of such securities, if the offer to buy is made with a
view to distribution of such securities, and if such offer is under an agreement
made in connection with the plan, with the consummation of the plan or with the
offer or sale of securities under the plan, or (d) is an issuer, as used in
section 2(11) of the Securities Act, with respect to such securities.
 
 
78

--------------------------------------------------------------------------------

 

The term “issuer,” as used in section 2(11) of the Securities Act, includes any
person directly or indirectly controlling or controlled by, an issuer of
securities, or any person under direct or indirect common control with such
issuer.  “Control” (as defined in Rule 405 under the Securities Act) means the
possession, direct or indirect, of the power to direct or cause the direction of
the policies of a person, whether through the ownership of voting securities, by
contract, or otherwise.  Accordingly, an officer or director of a reorganized
debtor or its successor under a plan of reorganization may be deemed to be “in
control” of such debtor or successor, particularly if the management position or
directorship is coupled with ownership of a significant percentage of the
reorganized debtor’s or its successor’s voting securities.  Moreover, the
legislative history of section 1145 of the Bankruptcy Code suggests that a
creditor who owns at least ten percent (10%) of the voting securities of a
reorganized debtor may be presumed to be a “control person.”
 
To the extent that persons deemed “underwriters” receive securities under the
Plan, resales of such securities would not be exempted by section 1145 of the
Bankruptcy Code from registration under the Securities Act or other applicable
law.  Holders of such restricted securities may, however, be able, at a future
time and under certain conditions described below, to sell securities without
registration pursuant to the resale provisions of Rule 144 and Rule 144A under
the Securities Act; provided, however, that any sale will be subject to the
restrictions on transfer and assignment contained in applicable law.
 
 
79

--------------------------------------------------------------------------------

 

C.
SECTION 4(2) OF THE SECURITIES ACT/REGULATION D

 
Section 4(2) of the Securities Act provides that the issuance of securities by
an issuer in transactions not involving any public offering are exempt from
registration under the Securities Act.  Regulation D is a non-exclusive safe
harbor promulgated by the United States Securities and Exchange Commission under
the Securities Act related to, among others, section 4(2) of the Securities Act.
 
The term “issuer,” as used in section 4(2) of the Securities Act, means, among
other things, a person who issues or proposes to issue any security.
 
Securities issued pursuant to the exemption provided by section 4(2) of the
Securities Act or Regulation D promulgated thereunder are considered “restricted
securities.”  As a result, resales of such securities may not be exempt from the
registration requirements of the Securities Act or other applicable
law.  Holders of such restricted securities may, however, be able, at a future
time and under certain conditions described below, to sell securities without
registration pursuant to the resale provisions of Rule 144 and Rule 144A under
the Securities Act; provided, however, that any sale will be subject to the
restrictions on transfer and assignment contained in applicable law.


D.
RULE 144 AND RULE 144A



Under certain circumstances, affiliated holders of restricted securities may be
entitled to resell their securities pursuant to the limited safe harbor resale
provisions of Rule 144.  Generally, Rule 144 provides that if certain conditions
are met (e.g., that the availability of current public information with respect
to the issuer, volume limitations, and notice and manner of sale requirements),
specified persons who resell restricted securities or who resell securities
which are not restricted but who are “affiliates” of the issuer of the
securities sought to be resold, will not be deemed to be “underwriters” as
defined in section 2(11) of the Securities Act.  Rule 144 provides that:  (i) a
non-affiliate who has not been an affiliate during the preceding three months
may resell restricted securities after a six-month holding period if at the time
of the sale there is current public information regarding the issuer and after a
one year holding period if there is not current public information regarding the
issuer at the time of the sale; and (ii) an affiliate may sell restricted
securities after a six month holding period if at the time of the sale there is
current public information regarding the issuer and after a year holding period
if there is not current public information regarding the issuer at the time of
the sale, provided that in each case the affiliate otherwise complies with the
volume, manner of sale and notice requirements of Rule 144.
 
 
80

--------------------------------------------------------------------------------

 

Rule 144A provides a non-exclusive safe harbor exemption from the registration
requirements of the Securities Act for resales to certain “qualified
institutional buyers” of securities that are “restricted securities” within the
meaning of the Securities Act, irrespective of whether the seller of such
securities purchased its securities with a view towards reselling such
securities, if certain other conditions are met (e.g., the availability of
information required by paragraph 4(d) of Rule 144A and certain notice
provisions).  Under Rule 144A, a “qualified institutional buyer” is defined to
include, among other persons, “dealers” registered as such pursuant to section
15 of the Exchange Act, and entities that purchase securities for their own
account or for the account of another qualified institutional buyer and that, in
the aggregate, own and invest on a discretionary basis at least $100 million in
the securities of unaffiliated issuers.  Subject to certain qualifications, Rule
144A does not exempt the offer or sale of securities that, at the time of their
issuance, were securities of the same class of securities then listed on a
national securities exchange (registered as such pursuant to section 6 of the
Exchange Act) or quoted in a United States automated inter-dealer quotation
system.
 
 
81

--------------------------------------------------------------------------------

 

IN VIEW OF THE COMPLEX, SUBJECTIVE NATURE OF THE QUESTION OF WHETHER A RECIPIENT
OF SECURITIES PURSUANT TO THE PLAN MAY BE AN UNDERWRITER OR AN AFFILIATE OF THE
ISSUER OF SUCH SECURITIES, AND THE POSSIBILITY THAT THE PLAN CONSIDERATION MAY
INCLUDE EITHER SECURITIES IN THE REORGANIZED DEBTORS OR IN THE PURCHASER, THE
DEBTORS MAKES NO REPRESENTATIONS CONCERNING THE RIGHT OF ANY PERSON TO TRANSFER
THE SECURITIES TO BE DISTRIBUTED PURSUANT TO THE PLAN.  ACCORDINGLY, THE DEBTORS
RECOMMEND THAT POTENTIAL RECIPIENTS OF SECURITIES UNDER THE PLAN CONSULT THEIR
OWN COUNSEL CONCERNING WHETHER THEY MAY FREELY TRANSFER SUCH SECURITIES.


XI.      CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES


The following discussion summarizes certain U.S. federal income tax consequences
of the implementation of the Plan to the Debtors and certain U.S. holders of
Claims and Interests.  The following summary does not address the U.S. federal
income tax consequences to holders whose Claims are unimpaired or otherwise
entitled to payment in full in cash under the Plan.


The following summary is based on the Internal Revenue Code of 1986, as amended
(the “Tax Code”), Treasury Regulations promulgated thereunder, judicial
decisions, and published administrative rules and pronouncements of the Internal
Revenue Service (the “IRS”), all as in effect on the date hereof.  Changes in
such rules or new interpretations thereof may have retroactive effect and could
significantly affect the tax consequences described below.


The U.S. federal income tax consequences of the Plan are complex and are subject
to significant uncertainties.  No assurance can be given that legislative or
administrative changes or court decisions may not be forthcoming which would
require significant modification of the statements expressed in this
section.  Certain tax aspects of the Plan are uncertain due to the lack of
applicable regulations and other tax precedent.  The Debtors have not requested
a ruling from the IRS or an opinion of counsel with respect to any of the tax
aspects of the Plan.  Thus, no assurance can be given as to the interpretation
that the IRS will adopt.

 
82

--------------------------------------------------------------------------------

 

This summary generally does not address foreign, state or local tax consequences
of the Plan, nor does it address the U.S. federal income tax consequences of the
Plan to the particular circumstances of any holder or to holders subject to
special income tax rules (such as S corporations, regulated investment
companies, insurance companies, financial institutions, small business
investment companies, broker-dealers and tax-exempt organizations).  In
addition, the discussion does not apply to holders of Claims and Interests that
are not “U.S. Persons” (as such phrase is defined in the Tax Code).  The use of
the terms “holder” or “U.S. holder” herein shall refer to a “holder of a Claim
or Interest that is a U.S. Person.”


The following discussion is a general summary of certain federal income tax
aspects of the Plan to U.S. holders, and should not be relied upon for purposes
of determining the specific tax consequences of the Plan with respect to a
particular holder of a Claim or Interest.


EACH HOLDER OF A CLAIM OR INTEREST AFFECTED BY THE PLAN SHOULD CONSULT HIS OR
HER OWN TAX ADVISOR REGARDING THE SPECIFIC TAX CONSEQUENCES OF THE PLAN WITH
RESPECT TO THAT HOLDER’S CLAIM OR INTEREST.  THIS INFORMATION MAY NOT BE USED OR
QUOTED IN WHOLE OR IN PART IN CONNECTION WITH ANY OFFERING FOR SALE OF
SECURITIES.


TO ENSURE COMPLIANCE WITH IRS CIRCULAR 230, HOLDERS OF CLAIMS AND ANY INTERESTS
ARE HEREBY NOTIFIED THAT (a) ANY DISCUSSION OF TAX ISSUES CONTAINED OR REFERRED
TO IN THIS DISCLOSURE STATEMENT IS NOT INTENDED OR WRITTEN TO BE USED, AND
CANNOT BE USED, FOR THE PURPOSE OF AVOIDING PENALTIES THAT MAY BE IMPOSED UNDER
THE TAX CODE, AND (b) THIS DISCUSSION WAS WRITTEN IN CONNECTION WITH THE
PROMOTION OF THE PLAN.


A.
TAX CONSEQUENCES TO THE DEBTORS



The Debtors may realize substantial taxable gain and cancellation of debt
(“COD”) income.  In general, COD income is the amount by which the face amount
of the discharged indebtedness (reduced by any unamortized discount) exceeds any
consideration given in exchange therefor.

 
83

--------------------------------------------------------------------------------

 

In general, a taxpayer is not required to include COD income in gross income to
the extent that the taxpayer is either insolvent or under the jurisdiction of a
court in a Title 11 bankruptcy proceeding and the discharge of debt occurs
pursuant to such proceeding.  Instead, the Tax Code provides that a taxpayer in
a bankruptcy proceeding must, subject to certain limitations, reduce its tax
attributes (including, but not limited to, net operating loss (“NOL”)
carryforwards, current year NOLs, tax credits, and tax basis in assets) by the
amount of the COD income.  To the extent the amount of COD exceeds the tax
attributes available for reduction, any remaining COD income is discharged with
no further tax cost to the taxpayer.  Parties should consult their own tax
advisors.


In addition, to the extent that a Debtor satisfies recourse debt with the
underlying collateral, the Debtor generally will recognize gain upon the
disposition of such property based on an amount realized equal to the fair
market value of such property over the Debtor’s adjusted tax basis in such
property, with any balance of the debt in excess of the fair market value of the
property (less any other consideration paid to discharge such debt) treated as
COD income.  By contrast, to the extent that nonrecourse debt is satisfied with
the underlying collateral, a Debtor generally will recognize gain upon the
disposition of property based on an amount realized equal to the nonrecourse
debt balance over the Debtor’s adjusted tax basis in such property.

 
84

--------------------------------------------------------------------------------

 

B.
TAX CONSEQUENCES TO CERTAIN HOLDERS OF CLAIMS AND INTERESTS




  
1.
General Tax Consequences to Holders of Allowed Claims



The U.S. federal income tax consequences to holders of Allowed Claims arising
from the distributions to be made in satisfaction of their Claims pursuant to
the Plan may vary, depending upon, among other things: (i) the manner in which a
holder acquired an Allowed Claim; (ii) the type of consideration received by the
holder of an Allowed Claim in exchange for the interest it holds; (iii) the
nature of the indebtedness owed to it; (iv) whether the holder previously
claimed a bad debt or worthless securities deduction in respect of the Allowed
Claim; (v) whether the holder of the Allowed Claim reports income on the accrual
or cash basis; and (vi) whether the holder receives distributions in more than
one taxable year.  In addition, where gain or loss is recognized by a holder,
the character of such gain or loss as long-term or short-term capital gain or
loss or as ordinary income or loss will be determined by a number of factors,
including the tax status of the holder, whether the Allowed Claim constitutes a
capital asset in the hands of the holder and how long it has been held or is
treated as having been held, and whether the Allowed Claim was acquired at a
market discount.



  
2. 
Market Discount



A holder that purchased its Allowed Claim from a prior holder at a discount to
the then-adjusted issue price of such Allowed Claim may be subject to the market
discount rules of the Tax Code.  Under those rules, assuming the holder has not
made an election to amortize the market discount into income on a current basis,
any gain recognized on the exchange of such Allowed Claim (subject to a de
minimis rule and exceptions for certain nonrecognition transactions) generally
would be characterized as ordinary income to the extent of the accrued market
discount on such Allowed Claim as of the date of the exchange.  Holders of
Allowed Claims should consult their tax advisors as to the tax consequences of
the market discount rules, including, without limitation, the possible
application of such rules on the exchange of Allowed Claims for equity.

 
85

--------------------------------------------------------------------------------

 


   
3. 
Accrued Interest



If and to the extent a holder receives consideration in satisfaction of accrued
interest or original issue discount (“OID”), such amount generally will be
taxable to the holder as interest income (if not previously included in the
holder’s gross income).  While a holder generally recognizes a deductible loss
to the extent any accrued interest claimed was previously included in its gross
income and is not paid in full, it is unclear whether a holder of an Allowed
Claim could be required to recognize a capital loss, rather than an ordinary
loss, with respect to any previously included OID that is not paid in full.  All
holders of Allowed Claims should consult their tax advisors as to the tax
consequences of the allocation of consideration between principal and interest.


 
4.
Holders of Tranche B Loan Claims and Pre-Petition Debenture Secured Claims



The exchange of Tranche B Loan Claims and Pre-Petition Debenture Secured Claims
for New Equity generally should not result in gain or loss to the holders of
Tranche B Loan Claims and Pre-Petition Debenture Secured Claims (subject to
possible application of the market discount rules).  A holder’s initial tax
basis in the New Equity will equal such holder’s adjusted basis in the Claims
exchanged for the New Equity.  The treatment of any OID and accrued but unpaid
interest should be determined in the manner as described above.  Holders of
Tranche B Loan Claims and Pre-Petition Debenture Secured Claims should consult
their own tax advisors as to specific matters that may be relevant to such
holders

 
86

--------------------------------------------------------------------------------

 

 
5.
Holders of Administrative Expense Claims, Priority Tax Claims, Priority Non-Tax
Claims, and Unsecured Claims



Under the Plan, Holders of Administrative Expense Claims, Priority Tax Claims,
Priority Non-Tax Claims, and Unsecured Claims generally will be paid any Cash
distribution either on the Effective Date or over a period of
time.  Accordingly, a holder of Administrative Expense Claims, Priority Tax
Claims, Priority Non-Tax Claims, or Unsecured Claims generally should realize
gain or loss in an amount equal to the difference between (i) the amount
realized by the holder in satisfaction of its Claim (other than in respect of
any Claim for accrued but unpaid interest, and excluding any portion required to
be treated as imputed interest due to the post-Effective Date distribution of
such consideration), and (ii) the holder’s adjusted tax basis in its Claim
(excluding any portion attributable to an Claim for accrued but unpaid
interest).  The amount realized by a holder should equal the sum of the amount
of any Cash and the fair market value of any other property received by the
holder.  It is possible that any loss or a portion of any gain realized by such
a holder may be deferred until the holder has received its final
distribution.  A holder’s tax basis in any property received in satisfaction of
a Claim generally should equal the fair market value of such property, and the
holder’s holding period for the property generally should begin the day
following the acquisition of the property.  Furthermore, the holders’ gain or
loss, the character of such gain or loss, the application of the market discount
rules, and the treatment of accrued but unpaid interest generally should be
determined in the same manner as described above.  Any holders that receive
equity in exchange for their Claims will be subject to the tax consequences
discussed above.



  
6. 
Information Reporting and Withholding



All distributions to holders of Allowed Claims under the Plan are subject to any
applicable withholding obligations.  Under U.S. federal income tax law, certain
interest, dividends and other reportable payments may be subject to “backup
withholding” at the then-applicable rate.  Backup withholding generally applies
if the holder:  (i) fails to furnish its social security number or other
taxpayer identification number (“TIN”), (ii) furnishes an incorrect TIN, (iii)
fails properly to report interest or dividends, or (iv) under certain
circumstances, fails to provide a certified statement, signed under penalty of
perjury, that the TIN provided is its correct number and that it is a United
States person that is not subject to backup withholding.  Backup withholding is
not an additional tax but merely an advance payment which may be refunded to the
extent it results in an overpayment of tax.  Certain persons are exempt from
backup withholding, including, in certain circumstances, corporations and
financial institutions.

 
87

--------------------------------------------------------------------------------

 

In addition, from an information reporting perspective, Treasury regulations
generally require disclosure by a taxpayer on its U.S. federal income tax return
of certain types of transactions in which the taxpayer participated, including,
among other types of transactions, certain transactions that result in the
taxpayer’s claiming a loss in excess of specified thresholds.  holders of Claims
and Interests are urged to consult their tax advisors regarding these Treasury
regulations and whether the transactions contemplated by the Plan would be
subject to these Treasury regulations and require disclosure on a holder’s tax
returns.


HOLDERS OF CLAIMS AND INTERESTS SHOULD CONSULT THEIR TAX ADVISOR TO DETERMINE
THE AMOUNT AND TIMING OF ANY INCOME OR LOSS SUFFERED AS A RESULT OF THE
CANCELLATION OF THE CLAIMS OR INTEREST HELD BY SUCH PERSON, WHETHER SUCH INCOME
OR LOSS IS ORDINARY OR CAPITAL AND THE TAX EFFECT OF ANY RIGHT TO, AND RECEIPT
OF DEFERRED PAYMENT.


THE ABOVE DISCUSSION IS FOR INFORMATION PURPOSES ONLY AND IS NOT TAX
ADVICE.  THE TAX CONSEQUENCES ARE IN MANY CASES UNCERTAIN AND MAY VARY DEPENDING
ON A HOLDER’S INDIVIDUAL CIRCUMSTANCES.  ACCORDINGLY, ALL HOLDERS SHOULD CONSULT
THEIR TAX ADVISORS ABOUT THE U.S. FEDERAL, STATE, LOCAL AND NON-U.S. INCOME AND
OTHER TAX CONSEQUENCES OF THE PLAN.

 
88

--------------------------------------------------------------------------------

 

XII.      CONFIRMATION PROCEDURE


A.
VOTING AND OTHER CONFIRMATION ISSUES




  
1.
Solicitation of Votes



In accordance with sections 1126 and 1129 of the Bankruptcy Code, the holders of
Claims in each of Classes 1, 2, 3, 4, 5, and 7 are entitled to vote to accept or
reject the Plan in the manner and to the extent set forth in the voting
procedures contained in the Disclosure Statement Order (the “Voting
Procedures”).  Pursuant to such procedures, the holders of such Claims may vote
on the Plan so long as such Claim has not been disallowed and is not the subject
of an objection pending prior to the Voting Deadline Date.  Nevertheless, if a
Claim is the subject of such an objection, the holder thereof may vote if, on or
prior to the Voting Deadline Date, such holder obtains an order of the
Bankruptcy Court, or the Bankruptcy Court approves a stipulation between the
Debtors and such holder fully or partially allowing such Claim, whether for all
purposes or for voting purposes only.


Claims in Class 6 are unimpaired.  The holders of Allowed Claims in such Class
are conclusively presumed to have accepted the Plan, and the solicitation of
acceptances with respect to such Class is not required under section 1126(f) of
the Bankruptcy Code.  Claims and Interests in Classes 8, 9 and 10 are impaired
and will not be receiving Distributions under the Plan.  The Holders of Claims
and Interests in each of such Classes are conclusively presumed to have rejected
the Plan, and the solicitation of acceptances with respect to each such Class is
not required under section 1126(g) of the Bankruptcy Code.  If you hold a Claim
or Interest in one of these Classes, you will not be receiving a Ballot.


The holder of any Claim that, as of the Voting Record Date, (i) has been
Disallowed, (ii) is the subject of a pending objection, or (iii) was listed on
the Schedules as unliquidated in amount, contingent or disputed (if no contrary
proof of claim with respect to such Claim has been timely filed) or a proof of
claim with respect to which was filed on or before the Bar Date pursuant to the
provisions of the Bar Date Order and such proof of claim asserts such Claim as
unliquidated in amount, contingent or disputed, will not be entitled to vote on
the Plan, unless on or prior to the Voting Record Date, the Bankruptcy Court
enters a Final Order directing otherwise; provided, however, that if only a
portion of such Claim has been Disallowed, objected to or listed or asserted (as
applicable) as unliquidated, contingent or disputed, such holder will be
entitled to vote the remainder of such Claim in an amount determined pursuant to
the Disclosure Statement Order.

 
89

--------------------------------------------------------------------------------

 

As to classes of claims entitled to vote on a plan, the Bankruptcy Code defines
acceptance of a plan by a class of claimholders as acceptance by holders of at
least two-thirds in dollar amount and more than one-half in number of the claims
of that class that have timely voted to accept or reject a plan.  Detailed
voting instructions will be provided with the Ballot and will be set forth in
the Voting Procedures.



  
2.
Contents of Solicitation Package



Each Holder of a Claim entitled to vote on the Plan will receive the following
materials (collectively, the “Solicitation Package”):


 
(i)
the Confirmation Hearing Notice;



 
(ii)
the Plan;



 
(iii)
this Disclosure Statement;



 
(iv)
the Ballot and Ballot return envelope postage-paid; and



 
(v)
such other information as the Bankruptcy Court may direct or approve.



 
3.
Temporary Allowance of Claims for Voting Purposes



Holders of Claims that are the subject of an objection filed no later than the
Vote Deadline Date will not be entitled to vote unless: (i) such claim is
temporarily allowed by the Court for voting purposes only pursuant to Bankruptcy
Rule 3018(a), after a Claims Estimation Motion (as defined in the Disclosure
Statement Order) is brought by such holder no later than seven (7) days prior to
the Voting Deadline Date, notice is provided and a hearing is held prior to the
Confirmation Hearing.  If an objection to a Claim requests that such claim be
reclassified and/or allowed in a fixed, reduced amount, such Claimant’s Ballot
will be counted in such reduced amount and/or as the reclassified category.

 
90

--------------------------------------------------------------------------------

 


  
4. 
Voting On and Confirmation of the Plan



The Debtors submit this Disclosure Statement, pursuant to section 1125 of the
Bankruptcy Code, to all known Claimants whose Claims are impaired for the
purpose of disclosing that information which the Bankruptcy Court has determined
is material, important and necessary for such Claimants to arrive at a
reasonably informed decision in exercising their right to vote for acceptance or
rejection of the Plan.


In order to confirm the Plan, the Bankruptcy Code requires that the Bankruptcy
Court make a series of determinations concerning the Plan, including that (i)
the Plan has classified Claims and Interests in a permissible manner, (ii) the
Plan complies with the technical requirements of chapter 11 of the Bankruptcy
Code, (iii) the Debtors have proposed the Plan in good faith, and (iv) the
Debtors’ disclosures as required by chapter 11 of the Bankruptcy Code have been
adequate and have included information concerning all payments made or promised
by the Debtors or the Debtors in connection with the Plan.  The Debtors believe
that all of these requirements will have been met by the date of the
Confirmation Hearing and will seek rulings of the Bankruptcy Court to such
effect at that hearing.


The Bankruptcy Code also requires that the Plan will have been accepted by the
requisite votes of Claimants (except to the extent that “cramdown” is available
under section 1129(b) of the Bankruptcy Code); that the Plan be feasible (that
is, confirmation of the Plan is not likely to be followed by liquidation or the
need for further financial reorganization); and that the Plan be in the “best
interests” of all impaired Claimants that do not vote to accept the Plan (that
is, that impaired Claimants which do not vote to accept the Plan will receive
pursuant to the Plan value at least equal to the value they would receive in a
liquidation of the Debtors under Chapter 7).  To confirm the Plan, the
Bankruptcy Court must find that all of these requirements are met.  Thus, even
if the Claimants accept the Plan by the requisite votes, the Bankruptcy Court
must make independent findings respecting the Plan’s feasibility and whether it
is in the best interests of the impaired dissenting Claimants before it may
confirm the Plan.  These statutory conditions to confirmation are discussed
below.

 
91

--------------------------------------------------------------------------------

 

Pursuant to the provisions of the Bankruptcy Code, only holders of claims or
interests in classes of claims or interests that are impaired under the terms
and provisions of a chapter 11 plan and are to receive distributions thereunder
are entitled to vote to accept or reject the plan.  Classes in which the holders
of claims or interests will not receive or retain any property under a Chapter
11 plan are deemed to have rejected the plan and are not entitled to vote to
accept or reject the plan.  Classes of claims or interests in which the holders
of claims or interests are unimpaired under a Chapter 11 plan are deemed to have
accepted the plan and also are not entitled to vote to accept or reject the
plan.


Each Impaired Class of Claims that is receiving a distribution under the Plan is
entitled to vote separately to accept or reject the Plan.  The amount of each
Claim for voting purposes is determined as of the Voting Record Date as follows:


 
·
The Claim listed in a Debtor’s Schedule, provided that (i) such Claim is not
scheduled as contingent, unliquidated, undetermined or disputed and (ii) no
proof of claim has been timely filed (or otherwise deemed timely filed by the
Court under applicable law).



 
·
The noncontingent and liquidated amount specified in a proof of claim timely
filed with the Voting Agent (as defined in the Disclosure Statement Order) or
the Court (or otherwise deemed timely filed by the Court under applicable law)
to the extent the proof of claim is not the subject of an objection filed no
later than [______], 2010 (the “Vote Objection Deadline”) (or, if such claim has
been resolved pursuant to a stipulation or order entered by the Court, or
otherwise resolved by the Court, the amount set forth in such stipulation or
order).


 
92

--------------------------------------------------------------------------------

 

 
·
The amount temporarily allowed by the Court for voting purposes, pursuant to
Bankruptcy Rule 3018(a), provided that a motion is brought, notice is provided
and a hearing is held prior to the Confirmation Hearing (as defined in the
Disclosure Statement Order), in accordance with the Bankruptcy Code, the
Bankruptcy Rules and the Local Rules.



With respect to Ballots cast by alleged creditors who have timely filed proofs
of claim in wholly unliquidated, unknown or uncertain amounts that are not the
subject of an objection filed before the Vote Objection Deadline, such Ballots
will be counted in determining whether the numerosity requirement of section
1126(c) of the Bankruptcy Code has been met, but will not be counted in
determining whether the aggregate claim amount requirement has been met.


With respect to the Plan, any Creditor in an impaired Class (i) whose Claim has
been listed by the Debtors in the Schedules filed with the Bankruptcy Court
(provided that such Claim has not been scheduled as disputed, contingent or
unliquidated), or (ii) who filed a proof of claim on or before the Bar Date (or,
if not filed by such date, any proof of claim filed within any other applicable
period of limitations or with leave of the Bankruptcy Court), which Claim has
not been disallowed and is not the subject of an objection, is entitled to
vote.  Holders of Claims that are disputed, contingent and/or unliquidated are
entitled to vote their Claims only to the extent that such Claims are Allowed
for the purpose of voting pursuant to an order of the Bankruptcy Court.


After carefully reviewing this Disclosure Statement, including any Exhibits,
each holder of an Allowed Claim or Interest entitled to vote may vote whether to
accept or reject the Plan.  A Ballot for voting on the Plan accompanies this
Disclosure Statement.  If you hold a Claim or Interest in more than one Class
and you are entitled to vote Claims or Interests in more than one Class, you are
entitled to receive a Ballot or Ballots which will permit you to vote in all
appropriate Classes.

 
93

--------------------------------------------------------------------------------

 

Please vote and return your Ballot to the Voting Agent as follows:



 
By U.S. Mail, Delivery or Courier:
     
Kurtzman Carson Consultants LLC
Attention: Global Capacity Ballot Processing
2335 Alaska Avenue
El Segundo, CA 90245





ANY EXECUTED BALLOT THAT FAILS TO INDICATE AN ACCEPTANCE OR REJECTION OF THE
PLAN WILL NOT BE COUNTED.  BALLOTS RETURNED TO THE DEBTORS’ VOTING AGENT BY
FACSIMILE TRANSMISSION OR ANY OTHER ELECTRONIC MEANS WILL NOT BE COUNTED BY THE
DEBTORS’ VOTING AGENT.


Ballots must be received by the Voting Deadline.  If a Ballot is received after
the Voting Deadline, it will not be counted unless otherwise agreed to by the
Debtors or ordered by the Bankruptcy Court.  Complete the Ballot by providing
all the information requested, and sign, date and return the Ballot by mail,
overnight courier or personal delivery to the Debtors at the address set forth
above.


If you are entitled to vote on the Plan and you did not receive a Ballot,
received a damaged Ballot or lost your Ballot, or if you have any questions
concerning the procedures for voting on the Plan or submitting your ballot, you
may telephone the Voting Agent at the following number:

1-866-381-9100.


 
5.
Acceptance by Impaired Creditors



The Bankruptcy Code requires, as a condition to confirmation, that, except as
described in the following section, each class of claims or equity interests
that is impaired under a plan, accept the plan.  A class that is not “impaired”
under a plan is deemed to have accepted the plan and, therefore, solicitation of
acceptances with respect to such class is not required.  A class is “impaired”
unless the plan:  (i) leaves unaltered the legal, equitable and contractual
rights to which the claim or the equity interest entitles the holder of such
claim or equity interest; (ii) cures any default and reinstates the original
terms of such obligation; or (iii) provides that, on the consummation date, the
holder of such claim or equity interest receives cash equal to the allowed
amount of that claim or, with respect to any equity interest, any fixed
liquidation preference to which the holder of such equity interest is entitled
to any fixed price at which the debtor may redeem the security.

 
94

--------------------------------------------------------------------------------

 

Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by a class
of impaired claims as acceptance by holders of at least two-thirds in dollar
amount and more than one-half in number of claims in that class, but for that
purpose counts only those who actually vote to accept or to reject the
plan.  Thus, a class of claims will have voted to accept the plan only if
two-thirds in amount and a majority in number actually voting cast their Ballots
in favor of acceptance.


Pursuant to section 1129 of the Bankruptcy Code, the holders of Claims in the
those Classes entitled to vote must accept the Plan in order for the Plan to be
confirmed without application of the “fair and equitable test” to such Classes
and without considering whether the Plan “discriminates unfairly” with respect
to such Classes, as both standards are described herein.

The Debtors reserve the right to seek non-consensual confirmation of the Plan
with respect to any Class of Claims that is entitled to vote to accept or reject
the Plan if such class rejects the Plan.


 
6.
Confirmation Without Acceptance by All Impaired Classes



The Bankruptcy Code permits the Bankruptcy Court to confirm a chapter 11 plan
over the rejection or deemed rejection of the plan by any class of claims or
interests as long as the standards in section 1129(b) of the Bankruptcy Code are
met.  This power to confirm a plan over dissenting classes—often referred to as
“cramdown”—is an important part of the reorganization process.  It assures that
no single group (or multiple groups) of claims or interests can block a
restructuring that otherwise meets the requirements of the Bankruptcy Code and
is in the interests of the other constituents in the case.  In addition, it is
possible that any impaired Class may vote to reject the Plan, in which case the
Debtors will request a ruling that the Plan meets the requirements of the
Bankruptcy Code with respect to such Class.

 
95

--------------------------------------------------------------------------------

 

In the event one or more impaired Classes of Claims votes to reject the Plan,
and the Plan is not withdrawn, the Debtors will seek to have the Plan approved
and confirmed by the Bankruptcy Court pursuant to section 1129(b) of the
Bankruptcy Code.


Section 1129(b) of the Bankruptcy Code allows a bankruptcy court to confirm a
plan even if all other impaired classes entitled to vote on the plan have not
accepted it, provided that the plan has been accepted by at least one impaired
class.  Pursuant to section 1129(b) of the Bankruptcy Code, notwithstanding an
impaired class’s rejection or deemed rejection of the plan, such plan will be
confirmed, at the plan Debtors’s request, in a procedure commonly known as “cram
down,” so long as the plan does not “discriminate unfairly” and is “fair and
equitable” with respect to each class of claims or equity interests that is
impaired under, and has not accepted, the plan.


 
a.
No Unfair Discrimination



This test applies to classes of claims or equity interests that are of equal
priority and are receiving different treatment under the Plan.  The test does
not require that the treatment be the same or equivalent, but that such
treatment be “fair.”  In general, bankruptcy courts consider whether a plan
discriminates unfairly in its treatment of classes of claims of equal rank
(e.g., classes of the same legal character).  Bankruptcy courts will take into
account a number of factors in determining whether a plan discriminates
unfairly, and, accordingly, a plan could treat two classes of unsecured
creditors differently without unfairly discriminating against either class.


 
b.
Fair and Equitable Test



This test applies to classes of different priority and status (e.g., secured
versus unsecured) and includes the general requirement that no class of claims
receive more than 100% of the amount of the allowed claims in such class.  As to
the non-accepting class, the test sets different standards depending on the type
of claims or equity interests in such class.

 
96

--------------------------------------------------------------------------------

 

Secured Claims:  The condition that a plan be “fair and equitable” to a
non-accepting class of secured claims includes the requirements that:  (A)(i)
the holders of such secured claims retain the liens securing such claims to the
extent of the allowed amount of the claims, whether the property subject to the
liens is retained by the debtor or transferred to another entity under the plan;
and (ii) each holder of a secured claim in the class receives deferred cash
payments totaling at least the allowed amount of such claim with a present
value, as of the effective date of the plan, at least equivalent to the value of
the secured claimant’s interest in the debtor’s property subject to the liens;
(B) the plan provides for the sale, subject to Section 363(k) of the Bankruptcy
Code, of any property subject to the liens securing such claims, free and clear
of such liens, with such liens attaching to the proceeds of the sale; or (C) the
holders of such secured claims realize the indubitable equivalent of such
claims.


Unsecured Claims:  The condition that a plan be “fair and equitable” to a
non-accepting class of unsecured claims includes the following requirement that
either:  (a) the plan provides that each holder of a claim of such class receive
or retain, on account of such claim, property of a value, as of the effective
date of the plan, equal to the allowed amount of such claim; or (b) the holder
of any claim or any equity interest that is junior to the claims of such class
will not receive or retain under the plan, on account of such junior claim or
junior equity interest, any property.


Equity Interests:  The condition that a plan be “fair and equitable” to a
non-accepting class of equity interests includes the requirements that
either:  (a) the plan provides that each holder of an equity interest in that
class receives or retains under the plan on account of that equity interest
property of a value, as of the effective date of the plan, equal to the greater
of:  (i) the allowed amount of any fixed liquidation preference to which such
holder is entitled; (ii) any fixed redemption price to which such holder is
entitled; or (iii) the value of such interest; or (b) if the class does not
receive the amount as required under (a) hereof, no class of equity interests
junior to the non-accepting class may receive a distribution under the plan.

 
97

--------------------------------------------------------------------------------

 

The Debtors believe that the Plan satisfies the “fair and equitable” requirement
notwithstanding that certain classes are deemed to reject the Plan because no
class that is junior to these Classes will receive or retain any property on
account of Claims or Interests in such Class.  In the event that all impaired
Classes do not accept the Plan, the Debtors believe that the Plan and the
treatment of all Classes of Claims and Interests under the Plan satisfy the
foregoing requirements for nonconsensual confirmation of the Plan with respect
to any Class which does not accept the Plan


 
7.
Feasibility



The Bankruptcy Code requires that the Debtors demonstrate that confirmation of a
plan is not likely to be followed by liquidation or the need for further
financial reorganization, unless provided for in the Plan.  In the event the
Sale is consummated pursuant to Section 363 of the Bankruptcy Code and outside
of the Plan, the Plan provides for the liquidation of the Debtors.  In the event
the Sale is consummated pursuant to a Restructuring Election, based upon the
Financial Projections annexed hereto as Exhibit “B”, the Debtors believe that
confirmation of the Plan is not likely to be followed by liquidation or the need
for further reorganization.


 
8.
Best Interests Test/Liquidation Analysis



With respect to each impaired class of claims and interests, confirmation of the
plan requires that each holder of a claim or interest either (i) accept the
plan, or (ii) receive or retain under the plan property of a value, as of the
effective date, that is not less than the value such holder would receive or
retain if the debtors were liquidated under chapter 7 of the Bankruptcy
Code.  This requirement is referred to as the “best interests test.” To
determine what holders of Claims and Interests of each impaired Class would
receive if the Debtors were liquidated under chapter 7, the Bankruptcy Court
must determine the dollar amount that would be generated from the liquidation of
the Debtors’ assets and properties in the context of a chapter 7 liquidation
case.  The Debtors’ liquidation analysis is attached hereto as Exhibit “C”. As
set forth therein, the proposed Plan Distributions exceed the distribution that
Claimants would receive in a liquidation of the Debtors’ Estates.

 
98

--------------------------------------------------------------------------------

 

B.
THE CONFIRMATION HEARING ON THE PLAN



The Bankruptcy Code requires the Bankruptcy Court, after notice, to hold a
Confirmation Hearing with respect to the accompanying Plan.  The Confirmation
Hearing in respect of the Plan has been scheduled for the date and time set
forth in the accompanying notice before the Honorable Peter J. Walsh, United
States Bankruptcy Judge for the District of Delaware, United States Bankruptcy
Court, 824 Market Street, 6th Floor, Courtroom #2, Wilmington, Delaware 19801.
The Confirmation Hearing may be adjourned from time to time by the Bankruptcy
Court without further notice other than an announcement of the adjourned date
made at the Confirmation Hearing or posted at the courthouse at the Confirmation
Hearing.  Any objection to confirmation must be made in writing and specify in
detail the name and address of the objector, all grounds for the objection and
the amount of the Claim or a description of the interest in the Debtors held by
the objector, and must be made in accordance with any pre-trial or scheduling
orders entered by the Bankruptcy Court.  Any such objections must be filed in
the record of the Chapter 11 Cases on or before the date and time set forth in
the accompanying notice.


At the Confirmation Hearing, the Bankruptcy Court will confirm the Plan if the
requirements of Section 1129 of the Bankruptcy Code are met.  Among the
requirements for confirmation of a plan are that the plan is (i) accepted by all
impaired classes of claims or, if rejected by an impaired class, that the plan
"does not discriminate unfairly" and is "fair and equitable" as to such class,
(ii) feasible, and (iii) in the "best interests" of creditors that are impaired
under the plan.

 
99

--------------------------------------------------------------------------------

 

C.
CERTAIN RISK FACTORS TO BE CONSIDERED



HOLDERS OF CLAIMS AGAINST AND INTERESTS IN THE DEBTORS SHOULD READ AND CONSIDER
CAREFULLY THE INFORMATION SET FORTH IN THIS DISCLOSURE STATEMENT, THE PLAN (AND
ANY DOCUMENTS DELIVERED TOGETHER HEREWITH AND/OR INCORPORATED BY REFERENCE),
BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.  THESE RISK FACTORS SHOULD NOT BE
REGARDED AS CONSTITUTING THE ONLY RISKS INVOLVED IN CONNECTION WITH THE PLAN AND
ITS IMPLEMENTATION.



   
1.
Certain Bankruptcy Considerations



Although the Debtors believe that the Plan satisfies all requirements necessary
for confirmation by the Bankruptcy Court, there can be no assurance that the
Bankruptcy Court will reach the same conclusion.  Moreover, there can be no
assurance that modifications to the Plan will not be required for confirmation
or that such modifications would not necessitate the re-solicitation of votes.



   
2. 
Risk of Liquidation of the Debtors’ Estates



If the Plan is not confirmed and consummated, there can be no assurance that
Debtors’ Chapter 11 Cases will continue as chapter 11 cases rather than be
converted to Chapter 7 liquidations, or that any alternative plan of
reorganization would be on terms as favorable or more favorable to holders of
Claims and Interests as the terms of the Plan.



  
3. 
Risk of Non-Occurrence of the Effective Date



The occurrence of the Effective Date is conditioned upon the happening of
certain events.  There is no guaranty that all of these events will occur or
that those that do not occur will be waived.

 
100

--------------------------------------------------------------------------------

 


  
4. 
Performance of Plan Obligations by the Liquidating Debtors



The Debtors believe that the Liquidating Debtors and the Plan Administrator can
successfully perform all of their obligations under the Plan.  However, there is
no assurance that the Liquidating Debtors and the Plan Administrator will do
so.  If the Liquidating Debtors and the Plan Administrator are unable to comply
with their obligations under the Plan, then there could possibly be a subsequent
bankruptcy of the Liquidating Debtors.


 
5.
Debtors Cannot State with any Degree of Certainty What Recovery Will Be
Available to Holders of Allowed Claims



No fewer than two unknown factors make certainty of creditor recoveries under
the Plan impossible.  First, the Debtors cannot know with any certainty, at this
time, the number or amount of Claims that will ultimately be Allowed.  Second,
the Debtors cannot know with any certainty, at this time, the value of the
securities to be issued under the Plan.  The Debtors’ estimated recoveries to
holders of Allowed Claims receiving equity as part of their distributions are
not intended to represent the market value of such securities.  The estimated
recoveries are based on numerous assumptions, including, without
limitation:  (i) the successful reorganization of the Debtors; (ii) Newco or the
Reorganized Debtors’ ability to achieve the operating and financial results
included in the Financial Projections annexed hereto as Exhibit B; (iii) Newco
or the Reorganized Debtors’ ability to maintain adequate liquidity to fund
operations; and (iv) the assumption that capital and equity markets remain
consistent with current conditions.


 
6.
Business Risks (Inherent Uncertainty of Financial Projections)



Although the Financial Projections set forth in Exhibit B suggest that Newco or
the Reorganized Debtors will be able to meet all of its financial obligations
following confirmation of the Plan, these projections are dependent upon certain
assumptions related to market conditions, which may or may not prove accurate.


The current crisis in the global credit and financial markets, and the inability
of corporate borrowers to access the debt markets, may materially and adversely
affect Newco or the Reorganized Debtors’ ability to obtain sufficient financing
to operate its businesses on a going forward basis.

 
101

--------------------------------------------------------------------------------

 

 
7.
Financial Projections and Other Forward Looking Statements Are Not Assured, Are
Subject to Inherent Uncertainty Due to the Numerous Assumptions Upon Which They
Are Based and, as a Result, Actual Results May Vary



Any financial information that may be contained in this Disclosure Statement has
not been audited.  In preparing this Disclosure Statement, the Debtors relied on
financial data derived from the Debtors’ books and records that was available at
the time of such preparation.  Although the Debtors have used its reasonable
business judgment to ensure the accuracy of the financial information provided
in this Disclosure Statement, and while the Debtors believe that such financial
information fairly reflects the financial condition of the Debtors, the Debtors
are unable to warrant or represent that the financial information contained
herein and attached hereto is without inaccuracies.


This Disclosure Statement contains various projections concerning the financial
results of Newco or the Reorganized Debtors’ operations, including the Financial
Projections, that are, by their nature, forward looking, and which projections
are necessarily based on certain assumptions and estimates.  Should any or all
of these assumptions or estimates ultimately prove to be incorrect, the actual
future experiences of Newco or the Reorganized Debtors may turn out to be
different from the Financial Projections.


Due to the inherent uncertainties associated with projecting financial results
generally, the projections contained in this Disclosure Statement will not be
considered assurances or guarantees of the amount of funds or the amount of
Claims that may be Allowed in the various Classes.  While the Debtors believe
that the financial projections contained in this Disclosure Statement are
reasonable, there can be no assurance that they will be realized.

 
102

--------------------------------------------------------------------------------

 

D.
DISCLAIMERS AND ENDORSEMENTS



 
1.
Generally



This Disclosure Statement contains information about the Plan.  Creditors and
the holders of Interest are urged to study the text of the Plan carefully to
determine the Plan's impact on their claims or interests and to consult with
their financial, tax and legal advisors.  Certain statements and assertions in
this Disclosure Statement may be subject to dispute by parties in interest.


 
2.
Information Contained Herein Is for Soliciting Votes and Exercising Subscription
Rights



The information contained in this Disclosure Statement is for the purposes of
soliciting acceptances of the Plan and may not be relied upon for any other
purposes.


 
3.
This Disclosure Statement Was Not Approved by the United States Securities and
Exchange Commission



This Disclosure Statement was not filed with the United States Securities and
Exchange Commission under the Securities Act or applicable state securities
laws.  Neither the United States Securities and Exchange Commission nor any
state regulatory authority has passed upon the accuracy or adequacy of this
Disclosure Statement, or the exhibits or the statements contained herein, and
any representation to the contrary is unlawful.


 
4.
Reliance on Exemptions from Registration Under the Securities Act



This Disclosure Statement has been prepared pursuant to section 1125 of the
Bankruptcy Code and Bankruptcy Rule 3016(b) and is not necessarily in accordance
with federal or state securities laws or other similar laws.  The issuance of
equity under the Plan has not been registered under the Securities Act or
similar state securities or “blue sky” laws.  To the maximum extent permitted by
section 1145 of the Bankruptcy Code, the Securities Act and other applicable
non-bankruptcy law, the issuance of equity under the Plan will be exempt from
registration under the Securities Act by virtue of section 1145 of the
Bankruptcy Code.

 
103

--------------------------------------------------------------------------------

 

 
5.
No Legal or Tax Advice Is Provided to You by this Disclosure Statement



This Disclosure Statement is not legal advice to you.  The contents of this
Disclosure Statement should not be construed as legal, business or tax
advice.  Each holder of a Claim or an Interest should consult his or her own
legal counsel and accountant with regard to any legal, tax and other matters
concerning his or her Claim or Interests.  This Disclosure Statement may not be
relied upon for any purpose other than to determine how to vote on the Plan.


 
6.
No Admissions Made



The information and statements contained in this Disclosure Statement will
neither (a) constitute an admission of any fact or liability by any entity nor
(b) be deemed evidence of the tax or other legal effects of the Plan on the
Reorganized Debtors, the Liquidating Debtors or any other parties in interest.


 
7.
Failure to Identify Claims or Projected Objections



No reliance should be placed on the fact that a particular claim or projected
objection to a particular Claim or Interest is, or is not, identified in this
Disclosure Statement.  The Debtors may seek to object to Claims and Interests
before or after the confirmation or Effective Date of the Plan irrespective of
whether this Disclosure Statement identifies such Claims or objections to such
Claims.


 
8.
No Waiver of Right to Object or Right to Recover Transfers and Assets



The vote by a holder of an Allowed Claim for or against the Plan does not
constitute a waiver or release of any Claims, Causes of Action, or rights of the
Debtors, Newco, Liquidating Debtors or Reorganized Debtors (or any party in
interest, as the case may be) to object to that holder’s Allowed Claim, or
recover any preferential, fraudulent or other voidable transfer of assets,
regardless of whether any Claims or Causes of Action are specifically or
generally identified herein.

 
104

--------------------------------------------------------------------------------

 

 
9.
Potential Exists for Inaccuracies, and the Debtors have No Duty to Update



The statements contained in this Disclosure Statement are made by the Debtors as
of the date hereof, unless otherwise specified herein, and the delivery of this
Disclosure Statement after that date does not imply that there has not been a
change in the information set forth herein since that date.  While the Debtors
have used their reasonable business judgment to ensure the accuracy of all of
the information provided in this Disclosure Statement and in the Plan, the
Debtors nonetheless cannot, and do not, confirm the current accuracy of all
statements appearing in this Disclosure Statement.  Further, although the
Debtors may subsequently update the information in this Disclosure Statement, it
has no affirmative duty to do so unless ordered to do so by the Bankruptcy
Court.


 
10.
No Representations Outside this Disclosure Statement Are Authorized



No representations concerning or relating to the Debtors, these Chapter 11 Cases
or the Plan are authorized by the Bankruptcy Court or the Bankruptcy Code, other
than as set forth in this Disclosure Statement.  Any representations or
inducements made to secure your acceptance or rejection of the Plan that are
other than as contained in, or included with, this Disclosure Statement, should
not be relied upon by you in arriving at your decision.  You should promptly
report unauthorized representations or inducements to the counsel to the Debtors
and the United States Trustee.


XIII.      ALTERNATIVES TO CONFIRMATION AND

   CONSUMMATION OF PLAN


A.
GENERAL



If the Plan is not confirmed, the potential alternatives include (i) alternative
plans of reorganization under chapter 11, (ii) dismissal of the Chapter 11
Cases, or (iii) conversion of the Chapter 11 Cases to cases under chapter 7 of
the Bankruptcy Code.

 
105

--------------------------------------------------------------------------------

 

B.
ALTERNATIVE PLANS OF REORGANIZATION



If the Plan is not confirmed, the Debtors may attempt to formulate a different
plan of reorganization.  Such a plan might involve either a reorganization and
continuation of the Debtors’ businesses or an orderly liquidation of its assets.


The Debtors have concluded that the Plan enables creditors to realize the most
value under the circumstances and that Claimants would receive greater
recoveries under the Plan than under a different business reorganization
scenario or in a chapter 7 liquidation.


C.
SALE OF ASSETS UNDER SECTION 363



The Plan contemplates consummation of the Sale pursuant to section 363 of the
Bankruptcy Code, with the proceeds of such Sale distributed under the Plan,
although the Purchaser has the option to proceed with a reorganization of the
Debtors.  If the Plan is not confirmed, the section 363 Sale will be pursued by
Purchaser outside of the Plan.  After such 363 sale is consummated, the Debtors
may proceed with confirmation of the Plan, a chapter 11 plan may be filed with
the Bankruptcy Court with respect to any remaining assets or the Chapter 11
Cases may be converted to cases under chapter 7 of the Bankruptcy Code in which
case a trustee would be elected or appointed to liquidate the Debtors’ assets.


XIV.      CONCLUSION AND RECOMMENDATION


The Debtors believe that confirmation and implementation of the Plan are
preferable to any alternative and that the Plan provides the best alternative
for the Debtors to emerge from the Chapter 11 Cases.  Any other alternative
would involve significant delay, litigation, uncertainty, and substantial
additional administrative costs.


[signatures on next page]

 
106

--------------------------------------------------------------------------------

 
 
Dated August 11, 2010
 

 
/s/ George King
 
Global Capacity Holdco, LLC
 
By:
George King




 
/s/ George King
 
Global Capacity Group, Inc.
 
By:
George King




 
/s/ George King
 
20/20 Technologies, Inc.
 
By:
George King




 
/s/ George King
 
Capital Growth Systems, Inc.
 
By:
George King




 
/s/ George King
 
Centre Path, Inc.
 
By:
George King




 
/s/ George King
 
Global Capacity Direct, LLC f/k/a
Vanco Direct USA, LLC
 
By:
George King




 
/s/ George King
 
20/20 Technologies I, LLC
 
By:
George King




 
/s/ George King
 
NEXVU Technologies, LLC
 
By:
George King


 
107

--------------------------------------------------------------------------------

 



 
/s/ George King
 
FNS 2007, Inc. fka Frontrunner
Network Systems, Corp
 
By:
George King




 
/s/ George King
 
Capital Growth Acquisition, Inc.
 
By:
George King


 
108

--------------------------------------------------------------------------------

 


WOMBLE CARLYLE SANDRIDGE & RICE, PLLC
 
Francis A. Monaco, Jr.
Francis A. Monaco, Jr. (DE  Bar No. 2078)
Mark L. Desgrosseilliers (DE Bar No. 4083)
Thomas M. Horan (DE Bar No. 4641)
222 Delaware Avenue, Suite 1501
Wilmington, DE 19801
Telephone: (302) 252-4320
Facsimile: (302) 252-4330
 
-and-
 
Douglas S. Draper (La. Bar No. 5073)
William H. Patrick (La. Bar No. 10359)
Tristan Manthey (La. Bar No. 24539)
HELLER DRAPER HAYDEN PATRICK & HORN, LLC
650 Poydras Street – Suite 2500
New Orleans, LA  70130
Telephone: (504) 299-3300
Facsimile: (504) 299-3399


 
109

--------------------------------------------------------------------------------

 